FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                            INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 1 of 66
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                  Exhibit                  9
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 2 of 66
                                                                     RECEIVED  NYSCEF: 07/14/2020

                                             OFFICE                                OFLABORRELATIONS
                                                                        40 Rector            Street,    New York,                 N.Y.     10006-1705
                                                                                                         nyc.gov/olr



    ROBERT    W. LINN                                                                                                                                       MAYRA       E. BELL
    Commissioner                                                                                                                                            General     Counsel
    RENEE CAMPION                                                                                                                                           GEORGETTE       GESTELY
    First Deputy Commissioner                                                                                                                               Director, Emp:üyââ Benefits          Pmgram
    CLAIRE   LEVITT
    Deputy Commissioner
      Health Care Cost Management




             TO:                         HEADS          OF CONCERNED                           CITY          DEPARTMENTS                              AND      AGENCIES


             FROM:                       ROBERT           W.      LINN,            COMMISSIONER


             SUBJECT:                    EXECUTED                CONTRACT:                     FIRE          OFFCIERS


             TERM:                       MARCH           20,     2011        TO MARCH                   19, 2018




             Attached            for   your     information           and     guidance           is a copy           of     the    executed           contract         entered      into   by   the
             Commissioner                of     Labor    Relations            on    behalf       of    the    City        of New          York        and    the     United      Fire
             Fighters         Officers         Association,           Local        854,      International             Associãtion               of    Firefighters,            AFL-CIO         on
             behalf      of    the     incumbents         of    positions           listed     in Article            I of    said        contract.


             The      contract         incorporates           terms     of    an agreement               reached            through          collective            bargaining
             negotiations              and    related    procedures.




             DATED:                           5 20iB




                                                                                                                                                 OFFICE          OF      LABOR          RELATIONS         _

                                                                                                                                                          REGISTRATION

                                                                                                                             OFFICIAL                                                      CONTRACT




                                                                                                                             NO2                                                                      DATE:

                                                                                                                          18005                                                            on=
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                            INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 3 of 66
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                                                               FIRE            OFFICERS
                                                                                   2011          - 2018           AGREEMENT


                                                                                               Table           of     Contents



          ARTICLE         I - RECOGNITION                                    .......................................................................................................2

          ARTICLE         II - UNION                      SECURITY................................................................................................2

          ARTICLE         III    -       WORK              SCHEDULE..............................................................................................3

          ARTICLE         IV     - UNION                    REPRESENTATION...............................................................................7

          ARTICLE        V - SALARIES                               .............................................................................................................8

          ARTICLE        VI      - OUT-OF-TITLE                                  SPECIAL                   ASSIGNMENT                               TOURS.........................................12

          ARTICLE        VII         -    TEMPORARY                            ASSIGNMENTS.......................................................................13

         ARTICLE         VIII            - NIGHT               SHIFT             DIFFERENTIAL                                 .....................................................................14

         ARTICLE         IX      - FAMILY                       PROTECTION                            PLAN              FUND              .............................................................15

         ARTICLE         X      - HEALTH                       AND           HOSPITALIZATION                                        BENEFITS                      .............................................16

         ARTICLE         XI      - ANNUITY                          FUND................................................................................................18

         ARTICLE         XII         - VACATION                          AND            LEAVE................................................................................19

         ARTICLE         XIII            - SAFETY                  STANDARDS                            AND            EQUIPMENT                            .................................................22

         ARTICLE         XIV             - FACILITIES......................................................................................................22

         ARTICLE         XV          - TRANSPORTATION.........................................................................................22

         ARTICLE         XVI             - VACANCIES....................................................................................................22

         ARTICLE         XVII             - INDIVIDUAL                           RIGHTS                  ..................................................................................23

         ARTICLE         XVIII              - GRIEVANCE                           PROCEDURE                             ........................................................................26

         ARTICLE         XIX             - DELEGATES....................................................................................................3I

         ARTICLE         XX          -    NO        STRIKE........................................................................................................31

         ARTICLE         XXI             - IMPARTIAL                        CHAIR........................................................................................31

         ARTICLE         XXII             - DETAILS                    TO       OTHER                 UNITS........................................................................32

         ARTICLE         XXIII              - SPECIAL                   EXPENSE                     FUND..........................................................................33

         ARTICLE         XXIV               -   LABOR-MANAGEMENT                                                  COMMITTEE....................................................34

         ARTICLE         XXV-A                   - PRODUCTIVITY                                  ISSUES                .........................................................................35

         ARTICLE         XXV-B                  - PRODUCTIVITY                                  ISSUES..........................................................................36

         ARTICLE         XXV-C                  -   NEW           PROGRAMS                          .....................................................................................37

         ARTICLE         XXVI               - LINE            OF DUTY                    DEATH                 BENEFIT.............................................................37

         ARTICLE         XXVII                  - DEATH               BENEFIT                   UNUSED                     LEAVE                AND            COMPENSATORY                                       TIME..38

         ARTICLE         XXVIII                 - MISCELLANEOUS....................................................................................38

         ARTICLE         XXIX               - QUARTERMASTER                                         SYSTEM....................................................................41

         ARTICLE         XXX              - APPLICABLE                            LAWS.....................................................................................41

         ARTICLE        XXXI                - SAVINGS
                                                                         CLAUSE......................................................................................42




         Uniformed   Fire Officers           Associmion                                                                                         Term. March 20, 2011 to March                               19, 2018

                                                                                                                                                                                                                  18009
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                             INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 4 of 66
                                                                     RECEIVED  NYSCEF: 07/14/2020




         Appendix       A - Side             letter      regarding      Medical          Expert


         Appendix       B -        Side      letter      regarding     Employees               Transferring             from     the    Department      of   Correction        to
                                    the    Fire        Department


         Appendix       C - Side             letter      regarding     Outside          Activities


         Appendix       D - Side             letter      regarding     Private         Room           Accomodations               for    Employees      Injured       in the
                                    Line      of      Duty


         Appendix       E -Side              letter      regarding     Exchange              of    Information


         Appendix       F -        Side     letter       regarding     Line      of    Duty        Prescription          Drugs


         Appendix       G - Side             letter      regarding     Executive              Order      75


         Appendix       H - Side             letter      regarding     Paperwork               Reduction


         Appendix       I -       Side     letter       regarding     Parity


         Appendix       J - Side           letter      regarding      Pensions


         Appendix       K - Side             letter      regarding     Fire      Salvage           Program


         Appendix       L -        Side     letter       regarding     Special         Assignments


         Appendix       M         - Side      letter      regarding     Headcount                 Changes


         Appendix       N - Side             letter      regarding     Extra      Departmental                 Employment


         Appendix       O     -    Side      letter                                                   Time
                                                         regarding     Compensatory


         Appendix       P-         Side     letter                    Health          Savings         and     Welfare          Fund     Contributions
                                                        regarding




         Unirormed   Fire Officers         Association                                   I                         Term: March 20, 201I to March             19, 20
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                       INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 5 of 66
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                                                                  FIRE           OFFICERS
                                                                                      2011        - 2018           AGREEMENT


                           AGREEMENT                       entered             into     this        th           day         of     }n           g                 018,            by        and      between                    the

         City         of    New      York           (hereinafter               referred            to      as the            "Employer")                 and       the         Uniformed                   Fire      Officers

         Association,                Local          854,        International                  Association                    of      Firefighters,              affiliated                  with     the      AFL-CIO,
         (hereinafter              referred          to as the           "Union"),                 for     the        period          from       March           20,         201   1 to March                  19, 2018


                                                                                             WITNESSETH:

                           WHEREAS,                  the      parties          hereto        have          entered             into     collective          bargaining                       and     desire        to reduce
         the    results          thereof       to writing;



                           NOW,         THEREFORE,                        it is mutually                    agreed            as follows:


                                                                               ARTICLE                     I - RECOGNITION



         Section            1.


         The       employer             recognizes              the      Union          as the            sole        collective             bargaining                agent        for        the    unit        consisting
         of     all        Lieutenants,              Captains,                 Battalion                 Chiefs,              Deputy            Chiefs           except             those            Deputy               Chiefs
         designated               as Deputy            Assistant               Chief         of    Department,                      Assistant           Chief           of    Department                    and      Chief         in
         Charge            (hereinafter             collectively                 referred            to     as "Fire                Officers         (line)",           and        Fire        Medical              Officers,
         and     Supervising                Fire       Marshals                employed              by         the     Employer                in    the   Fire             Department                of     the      City        of
         New          York.


         Section            2.


                                 "employee"                      "employees"
         The       terms                                   or                                     as used              in     the     Agreement                 shall         mean            only     those         persons
         employed                in the    titles      described               in Section                 1 of        this     Article.




                                                                        ARTICLE                     II     - UNION                    SECURITY

         Section            1.


         The     Employer               agrees         that      all    employees                  may           become               and      remain       members                     of    the     Union          in    good
         standing.


         Section            2.


         The     employer               further        agrees           that      all    new         employees                      hired      subsequent                    to the          date     of     signing            this
         Agreement                may      become             and       remain          members                  of     the       Union         in good          standing.




         Uniformed          Fire Officers     Association                                                   2                                  Term: March 20, 201 I to March                              19, 3018         0      05
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                 INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 6 of 66
                                                                     RECEIVED  NYSCEF: 07/14/2020




          Section           3.


          It is further            agreed                   that     the     decision               to become                        or        remain              members               of     the      Union            in good              standing
          shall     remain             discretionary                         both           with         the        employees                       and          with       the       Union            subject           to     the       provisions
          of   Section            12-314               of      the     Administrative                            Code.



         Section         4.


         A.           The          Union                shall         have           the     exclusive                   right            to the            checkoff              and         transmittal                of    dues         on     behalf
                      of         each         employee                     in        the     Unit             and       the      City               shall         checkoff               and          transmit           such            dues      to      the

                       Union,               all         in     accordance                        with          the       Mayor's                     Executive                   Order           #98,        dated             May   15,            1969,
                                                                                                                                                                                                                                DUES"
                      entitled              "REGULATIONS                                           REGULATING                                   THE              CHECKOFF                        OF UNION                                          and         in
                      accordance                            with       the       Mayor's                  Executive                       Order             #107,           dated             December                29,        1986,           entitled
                      "REGULATIONS                                              GOVERNING                                       PROCEDURES                                        FOR                 ORDERLY                            PAYROLL
                                                                                              DUES."
                      CHECKOFF                                OF UNION


         B.           The          employee                        may       consent                in        writing            to       the        authorization                       of    the       deduction                  of    dues          from
                      wages             and            to the          designation                       of     the      Union                 as the             recipient           thereof.               Such         consent               if given
                      shall            be         in        the      proper                form,          acceptable                       to        the         City,          which           bears           the       signature                of      the
                      employee.


         Section         5.


         The      parties         agree                to     an agency                    shop          to     the      extent                permitted                  by      applicable                 law,        as described                    in        a
         supplemental                   agreement                      hereby               incorporated                        by    reference                     in this        agreement.


                                                                                 ARTICLE                         III      -     WORK                    SCHEDULE


         Section         1.


         A.           All        the     terms                and        conditions                 of         Section               15-112                 of     the     Administrative                        Code           of       the                  of
                                                                                                                                                                                                                                                 City
                      New          York,                as presently                       provided              therein              and            hereby              incorporated                   by     reference.


         B.           (i)                Notwithstanding                                   the     above               Section                 l (A),        the         Fire     Department                     shall         have        the     right
                                         to        schedule                  Fire            Officers                  (line)             assigned                  to                                            duties             such         as     the
                                                                                                                                                                           nonfirefighting
                                         Division                     of     Training,                    the          Bureau                  of       Fire         Prevention,                      Headquarters,                       and       other
                                         similar                   units        or     administrative                           functions                    to     duty        schedules                that       do        not        conform              to
                                         the           Fire        Officer            duty         schedule                   described                     in this         Article            III.      For      the         purpose            hereof,

                                         any            member                  assigned                 to     respond                   to    an       alarm             and      to        perform                                                         or
                                                                                                                                                                                                                 firefighting                   duty
                                         supervise                    firefighting                      duties          shall         be deemed                          to be performing                                                      duties.
                                                                                                                                                                                                                 firefighting




                                                                                                                                                                                                                                                   18005
         Uniformed       Fire Officers                 Association                                                        3                                          Term: March 20, 201 I to March                                 19, 2018
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                    INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 7 of 66
                                                                     RECEIVED  NYSCEF: 07/14/2020




                          (ii)               Prior           to       an     involuntary                          assignment,                       the         Department                         shall         endeavor                       to        obtain

                                             qualified                volunteers.                    The          determination                         of      such         Fire         Officer's                   qualifications                         shall

                                             be      made             at the          discretion                  of        the        Department,                      whose             decision                   shall          be     final.                The

                                             involuntary                    assignment                      of     a Fire               Officer           shall         be     limited                to        one         year,        but          may          be
                                             extended                 to     two             years          in      such               cases         where              unique                and      extraordinary                             skills             or

                                             functions                are         required                and      where                such         assignment                     is of          critical             importance                         to     the

                                             Fire       Department.



                          (iii)              Notwithstanding                                the      foregoing                    no         such         assignment                     shall         be        made               on      a punitive

                                             basis.


         C.               Communicative                               Time.


                          Fire           Officers            (line)         shall           report          for       duty             15 minutes                 prior        to     the          start        of     their         tour            in     order

                          to exchange                   information                         between               the           on-duty             officer          and       the        relieving                   officer.              Should                 an

                          alarm            occur        during              that         15 minute                 period,               the      relieving               officer             shall         respond                 to that               alarm.


                          In       the       event           this       provision                    is     declared                    invalid            under             the         law,         the            parties             will             reopen

                          negotiations                   to         resolve                 the      issue             of        any          increased                 cost         which                 may          result             from              such

                          declaration.                   Such           negotiations                      will          be commenced                            forthwith.                    If no         agreement                      is reached,

                          an impasse                  may           be declared                   and        subsequent                       mediation                 and         the       impasse                 proceeding,                         if any,

                          shall           in all     respects               be conducted                         on      an expedited                        basis.


         Section             2.


         Fire       Officers              (line)       when           specifically                   directed                   by      the    Commissioner                           or Chief                  of     the     Department                          or
         their      respective                designated                   representatives                         to perform                     work          in excess                of     working                 hours            as provided

         in     Section             I of      this      Article             III       shall       be        compensated                           for     the        same           by        cash         payment                  at the                rate     of
         time          and        one-half             based           on         the        regular              salary               for     Fire          Officers               (line)           for        the         actual              period             of
         overtime                 worked,            except             that          all     Deputy               Chiefs                and        Battalion                Chiefs                shall         be         compensated                           for
         overtime                 worked              pursuant                   to      this        Article                III         or     any           other         provision                       of        this      Agreement                            in

         compensatory                       time       off        at the          rate       of   time            and       one-half                when          such         overtime                    is specifically                       directed

         by      the     Commissioner                          or     Chief             of      Department                        or     is performed                     at a fire                 emergency                       without                 prior
         approval              and        requests            for     compensation                          therefore,                   after       being           forwarded                     through              channels                 together
         with          recommendations,                               are         approved                  by          the          Commissioner                         or        Chief             of        Department                           or      their
         respective                designated                 representatives                         for        such            purposes.


         Section             3.


         When           Fire        Officers            (line)         are         not       continued                   on       duty         but        are     ordered                to     report           for         emergency                       duty
         from        a scheduled                    off-tour           or a scheduled                            rest       period,              they        shall        be compensated                               for       a minimum                         of
         four       hours           if     not      assigned                to        duty        and        for         a minimum                        of      six      hours              if     assigned                  to    duty.                  Such
         compensation                       shall      be         at the          overtime                rate         of        time         and       one-half,              in     accord                with            Section              2 of            this
         Article.




         Uniformed           Fire Officers           Association                                                            4                                    Term: March 20, 201 I to March                                      19, 2018

                                                                                                                                                                                                                                                      1         R00
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 8 of 66
                                                                     RECEIVED  NYSCEF: 07/14/2020




         Section          4.



         Notwithstanding                            anything               to the          contrary                  provided                     herein,                any         Fire         Officer             (line)            who       is recalled
         to duty        after          having             completed                  that        employee's                           regular               tour         of     duty             but      before            the     commencement
         of   the    next            regular           tour        and       who          is assigned                      to duty                or held                without                 assignment                  for        a period             which
         extends              into          the      commencement                                of     that           employee's                              next            regular                 tour         shall          be      compensated
         pursuant              to the         regular             overtime                provisions                   of            Section              2 of           this        Article              only        for      the        actual         time         so
         assigned              or     held;         and        the        same       shall            be deemed                        pre-shift                 overtime.


         Section         5.


         A.            The            Department                     has         adjusted             the      work                  chart          applicable                       to Supervising                         Fire        Marshals                so as
                       to provide                    for       an average                  work          week                   of    40.25              hours.


                       Effective                    March             20,         2006,           the        Supervising                            Fire            Marshal                  classification                        shall         include              an
         Assignment                    Level           II.         The           work           duty         chart               for         this        detail               will         be      five         eight          hour           tours          (5x8).

         Rescheduling                       shall      be permitted                       (flopping).


                       Members                       assigned                to     SFM               Level                II        shall          receive                compensatory                              time           in     lieu         of      cash
         overtime.              Members                    assigned               to SFM                Level              II        for     three          or       more             years             who         are      assigned              to SFM                  I

         thereafter,                shall      continue               to be compensated                                     at the               level         of    SFM              Level             II.


                       All          other         terms           and       conditions                  of employment                                    shall           be the             same           as those               for     SFM           Level          I,
         except        as otherwise                     expressly                  set      forth        herein.



                       (i)                   The        Fire         Department                       shall           have                 the      right           to     schedule                     Supervising                      Fire      Marshals

                                             assigned                to     Headquarters                         Special                     Squads                 such             as      Juvenile                Firesetters,                  Modified
                                             Red       Cap,           Day         Squads               and       other                similar             squads                 or administrative                                functions              to duty
                                             schedules                    that      do       not        conform                        to        the        Supervising                           Fire         Marshal                   duty       schedule
                                             referred             to in this              Article             III.



                       (ii)                  Prior           to      an      involuntary                       assignment,                               the        Department                            shall         endeavor                   to        obtain
                                             qualified                volunteers.                        The               determination                              of         such             Supervising                       Fire          Marshal's
                                             qualifications                       shall         be      made               at the                discretion                    of     the         Department,                       whose             decision
                                             shall        be      final.           The          involuntary                          assignment                      of       a Supervising                          Fire         Marshal               shall     be
                                             limited              to one          year,         but      may           be extended                             to two                years             in such            cases          where           unique
                                            and        extraordinary                       skills        of      functions                        are       required                   and         where             such          assignment                   is of
                                            critical           importance                   to the            Fire              Department.



                       (iii)                 Notwithstanding                              the       foregoing                        no      such            assignment                           shall         be      made             on      a punitive
                                            basis.


         B.            Ordered                    overtime                 authorized                   by           the             Commissioner                               or         the         Chief          Fire         Marshal                as     the
                       designated                    representative                       which             results                  in a Supervising                                Fire        Marshal              working                 in excess               of
                       the          normal             tour          of     duty          shall         be       compensable                                in       cash             at     time             and     one-half.                    Members




         Uniformed       Fire Officers               Association                                                            S                                            Term: March 20, 201I to March                                     19,   201818005
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 9 of 66
                                                                     RECEIVED  NYSCEF: 07/14/2020




                        assigned               to SFM                 Level             II shall        receive            compensatory                          time         in lieu         of      cash         overtime.
          C.            When                Supervising                    Fire         Marshals              not     continued                    on      duty         are     ordered              to report                  for        Court          on

                        a scheduled                     off-tour              or    a scheduled                     rest     period,               they         shall     be compensated                                 for     a minimum
                        of      four         hours            in     cash         at the         overtime                rate.       The            four         hours         of     compensation                             shall         include

                        any          travel         time           to which              they       are      presently              entitled.


         D.             Supervising                       Fire        Marshals                  shall        not      be        rescheduled                      when          required               to         appear              in     court         in
                        connection                   with            matters             assigned             to them.


         Section           6.


         Cash       payment                  for     overtime                 work            as provided                  in     Article               III,     Section              2, of         this         contract,                 shall         not
         exceed         twenty               percent               (20%)           of     an employee's                      base            pay        in any          fiscal         year.          Authorized                          overtime
         work       which             would             result         in     a cash            payment               in excess               of     this         amount              shall         be compensated                                 for    in

         compensatory                       time        off        at the         rate     of      time       and        one-half.


         Section           7.



         Newly            promoted                   Fire          Officers               shall         receive             either            regular              compensation                            or,      in         the         event          of

         overtime,              appropriate                   overtime                  compensation                       for     training                required              by     the        Department,                            including
         assessment               and         orientation                   programs.


         Section          8.


         Overtime               generated                  by        post         coverage                 requirements                      for        company                officers               shall,          to        the         greatest
         extent       practicable,                   be        equalized                  among             employees                   in     rank.             Specifically,                     allocation                   of        overtime
         shall     be governed                     by      PA/ID             5-75         as amended.                      This         Order             is incorporated                      by      reference                     hereto          and
         shall      not         be      modified,                    except              by      mutual              consent,                during              the      term          of      this             Agreement.                          The
         Department                  will      provide               the      Union             with        the      number             and         location             of    post       coverage                   assignments                         on
         a bi-weekly                 basis.


         Section          9.



         Notwithstanding                           anything                 herein              appearing                  to      the        contrary,                  overtime                   shall           continue                   to        be
         calculated             on     the         basis        of    2088              hours       per       year.


         Section          10.


         The      New        York           City        Fire         Department                    shall       not       assign          a Supervising                        Fire      Marshal                  to supervise                      more
         than      twelve            Field         Fire       Marshals.                   For       the      purposes              of        determining                  span          of     control              for         Supervising
         Fire     Marshals,                 a full        duty         Fire        Marshal                 shall      be     considered                        to be a Field                 Fire      Marshal                   at all        times
         that     he/she         is working                   with          the     exception                 of     the     following:


                        1.                  Time          spent         in court              by     off      tour       members,
                      2.                    Time          spent         in training,




         Uniformed        Fire Officers             Associalion                                                      6                                         Term. March 20. 201I                    to March                19, 2018              1snn5
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                             INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 10 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




                          3.                 Time            spent         at the         base         while         doing             paperwork                   following                  the       conclusion                    of      his/her

                                              tour,         and
                          4.                 Time            spent         at the          base            when          assigned              to     the      telephone                    for     the         entire          tour         and         no
                                              light        duty          personnel               are       available.


          The      Fire        Department                    shall         not     attempt              to evade             the       provisions                  of     this       definition                 by      assigning               more
          than     one         Fire        Marshal                to a telephone                      at the       base.



         Section            11.


         a.               Effective                 2006,           once     each           calendar               year,         the    Department                        shall        have         the         right         to schedule

         one      eight         (8)        hour          training          day      that         normally                would          have           been         scheduled                  at an overtime                          rate,        at

         the     straight             time         rate.          In the     event              the     Department                     does         not     schedule                  the     tour            in that         year,          it shall
          have      two         years          to schedule                  such         time.             Such      training               day      shall          not        include            CFR-D                 or     CFR-D
         refresher             training.


         b.               Effective                 February               1, 2015,              the       Department                  may           schedule                  two     eight            (8)     hour          training
         days      that         normally                  would          have       been             scheduled               at an overtime                        rate,         at the        straight               time          rate.
         Effective              December                    31,      2018,         this         paragraph                b. shall            be deleted                 and       discontinued.


         c.               Effective                January               1, 2019,              the     Department                   may         schedule                  eight        (8)        hours          of     training              that

         normally              would               have         been       scheduled                   at an overtime                    rate,         at the           straight            time         rate.


         d.               Such          training             sessions             shall         be scheduled                     by     the         Department                       in blocks                of either             4 hours              or
         8 hours          each.


         e.               As        long       as an employee                           is active            in a UFOA                  title        for     at least             6 months                    in a
         calendar              year,         the        straight-time               training                hours         will        not      be carried                 over         to the           following                   year;       i.e.
         if the      employee                  is promoted                   from           Firefighter                  to Lieutenant                     in August,                  the        Department                        may       carry
         over      the      straight-time                       training          hours              to the        following                year;         however,                   if the       employee                    is promoted
         from       Firefighter                    to     Lieutenant               in June,             the       straight            time        training               hours         may          not        be carried                   over.


         Section           12.


                          Effective                April          20,     2010,           all    members                 requiring                CFR-D                 recertification                       shall      be
         compensated                       at the         overtime               rate     for        the    40      hours          spent          on       such         CFR-D                training.


                                                                    ARTICLE                      IV        - UNION                 REPRESENTATION


         The      elected             officers             of     the      Union           shall           be permitted                  to visit            all        fire     units        to which                  employees                    are
         assigned              on     the      official             business              of     the       Union.            The        elected             official              shall        announce                      that     official's
         presence              to      the     officer              in    command                     and      carry          the       function               in        a reasonable                         manner,               subject              to

         establishing                  labor            relations          and      the         Regulations                  for       the      Uniformed                      Forces.


         Time        spent            by      employee                   representatives                      to     conduct                 labor         relations                 with         the         City       and         on       Union




         Uniformed         Fire Officers                Assocington                                                  7                                     Term: March 20, 201I to March                                      19, 2018
                                                                                                                                                                                                                                                18005
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                       INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 11 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




          activities            shall        be    governed              by   the     terms      of     Executive      Order       No.     75,     as amended,        entitled        "Time
          Spent      on             the   Conduct             of     Labor          Relations           between      the    City    and      its     Employees        and        on   Union
          Activity."



                                                                                      ARTICLE               V - SALARIES

          Section              1.


                              The     base        annual      salary          rates    for    Fire      Officers    shall      be as follows:


          Class          of    Positions            Or
          Detail          and        Increment             Steo


                  Lieutenant-                promoted              prior      to March
          (i)                                                                                   1, 2006


                                      3/20/11              2/20/12             9/20/12                9/20/13        9/20/I4             9/20/15          9/20/16           9/20/17

          Maximum                     $98,072              $99,053            $100,044           $101,044           $102,054         $103,585            $106,175         $109,360

               3rd    step            $89,578              $90,474             $91,379               $92,293        $93,216              $94,614          $96,979           $99,888

               2ndstep                $88,322              $89,205             $90,097               $90,998        $91,908              $93,287          $95,619           $98,488

                ist   step            $87,053              $87,924             $88,803               $89,691        $90,588              $91,947          $94,246           $97,073


                  Lieutenant-                  promoted             on     or after      March           1, 2006


                                      3/20/1I              2/20/12             9/20/12                9/20/l3        9/20/14             9/20/15          9/20/16           9/20/17

          Maximum                     $98,072            $99,053              $100,044           $101,044           $102,054         $103,585            $106,175         $109,360

               4th    step            $83,413            $84,247               $85,089               $85,940        $86,799              $88,101         $90,304            $93,013

               3rd    step            $82,202            $83,024               $83,854               $84,693        $85,540              $86,823         $88,994            $91,664

           2nd        step            $81,661            $82,478               $83,303               $84,136        $84,977              $86,252         $88,408            $91,060

                Ist step              $81,120            $81,931               $82,750               $83,578        $84,414              $85,680         $87,822            $90,457



         (ii)             Captains



                                     3/20/11                2/20/12              9/20/12                9/20/13        9/20/14             9/20/15          9/20/16           9/20/17
       Maximum                      $112,574               $113,700             $114,837              $115,985       $117,145             $118,902         $121,875          $125,531

        3rd       step              $102,520               $103,545             $104,580              $105,626       $106,682             $108,282        $110,989           $114,319

        2nd       step              $100,758             $101,766               $102,784              $103,812       $104,850             $106,423        $109,084           $112,357

         ist     step               $99,001                $99,991              $100,991              $102,001       $103,021             $104,566        $107,180           $110,395




         Uniformed            Fire Officers        Association                                          8                      Term: March 20. 201 I to March I9, 20I8
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                               INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 12 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




          (iii)          Battalion        Chief



                               3/20/11             2/20/12     9/20/12        9/20/13    9/20/l4       9/20/l5      9/20/16           9/20/l7

        Maximum              $146,583             $148,049    $149,529       $151,024   $152,534      $154,822     $158,693          $163,454

         3rdstep             $128,235             $129,517    $130,812       $132,120   $133,441      $135,443     $138,829          $142,994

         2ndstep             $120,702             $121,909    $123,128       $124,359   $125,603      $127,487     $130,674          $134,594

          1ststep            $113,164             $114,296    $115,439       $116,593   $117,759      $119,525     $122,513          $126,188



          (iv)           DeputyChief



                              3/20/1I              2/20/12     9/20/12        9/20/13    9/20/14       9/20/15      9/20/16           9/20/l7

        Maximum              $162,472             $164,097    $165,739       $167,395   $169,069      $171,605     $175,895          $181,172

         3rdstep             $148,469             $149,954    $151,454       $152,969   $154,499      $156,816     $160,736          $165,558

         2ndstep             $139,606             $141,002    $142,412       $143,836   $145,274      $147,453     $151,139          $155,673

         Iststep             $130,756             $132,064    $133,385       $134,719   $136,066      $138,107     $141,560          $145,807



          (v)            FireMedicalOfficer-promotedpriortoMarch20,2006



                              3/20/11              2/20/12     9/20/12        9/20/13    9/20/14       9/20/15      9/20/16           9/20/17

        Maximum              $127,497             $128,772    $130,060       $131,361   $132,675      $134,665     $138,032          $142,173

         4thstep             $117,339             $118,512    $119,697       $120,894   $122,103      $123,935     $127,033          $130,844

         3rdstep             $114,282             $115,425    $116,579       $117,745   $118,922      $120,706     $123,724          $127,436

        2nd       step       $1 I 1,222           $1 12,334   $113,457       $114,592   $115,738      $117,474     $120,411          $124,023

         Iststep             $108,164             $109,246    $110,338       $111,441   $112,555      $114,243     $117,099          $120,612


                         FireMedicalOfficer-promotedonorafterMarch20,2006



                              3/20/11              2/20/12     9/20/12        9/20/13    9/20/14       9/20/15      9/20/16           9/20/17

       Maximum               $127,497             $128,772    $130,060       $131,361   $132,675      $134,665     $138,032          $142,173

        4thstep              $110,797             $111,905    $113,024       $114,154   $115,296      $117,025     $119,951          $123,550

        3rdstep              $109,920             $111,019    $112,129       $113,250   $114,383      $116,099     $119,001          $122,571

        2ndstep              $109,043             $110,133    $111,234      $112,346    $113,469      $115,171     $118,050          $121,592

         iststep             $108,164             $109,246    $110,338      $111,441    $112,555      $114,243     $117,099          $120,612




         (vi)            SupervisingFireMarshalLevelI-promotedpriortoMarch1,2006



                              3/20/1I              2/20/12     9/20/12       9/20/13     9/20/14       9/20/15      9/20/16           9/20/17

       Maximum               $107,252             $108,325    $109,408      $110,502    $111,607      $113,281     $116,113          $119,596

        3rdstep              $98,079              $99,060     $100,051      $101,052    $102,063     $103,594      $106,184          $109,370

        2ndstep              $96,824              $97,792     $98,770        $99,758    $100,756     $102,267      $104,824          $107,969

         iststep             $95,557              $96,513     $97,478        $98,453    $99,438      $100,930      $103,453          $106,557




         Uniformed        Fire Officers    Association                        9                Term: March 20, 2011 to March   19,   201818005
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 13 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




                                                               Fire     Marshal                Level       I-      promoted                  on    or after            March
                           Supervising                                                                                                                                                 1, 2006


                                      3/20/1            I             2/20/12                  9/20/12                  9/20/13                   9/20/14                9/20/15                9/20/16               9/20/17

        Maximum                      $107,252                    $108,325                  $109,408                    $110,502               $111,607                  $113,281               $116,l     13         $119,596

         4th    step                  $99,507                    $100,502                  $101,507                    $102,522               $103,547                  $105,100               $107,728              $110,960

         3rd    step                  $97,344                        $98,317               $99,300                     $100,293               $101,296                  $102,815               $105,385              $108,547

         2nd    step                  $96,154                       $97,l       16         $98,087                     $99,068                $100,059                  $101,560               $104,099              $107,222

          Ist step                   $94,532                        $95,477                $96,432                     $97,396                    $98,370               $99,846                $102,342              $105,412



                          Supervising                         Fire      Marshal            Level          II


                                      3/20/11                        2/20/12                   9/20/12                 9/20/13                    9/20/14                9/20/15                9/20/16              9/20/17

         Flat     rate              $141,468                     $142,883                 $144,312                 $145,755                   $147,213                  $149,421               $153,157          $157,752


          Note:           A        Lieutenant                    promoted                 to     Supervising                    Fire         Marshal              shall        be       paid      at    the     step         of    the

          Supervising                      Fire        Marshal              Level         I schedule              which            the       employee              attained            as a Lieutenant.


          Members                   assigned                 to SFM           Level            II for     three         (3)     or     more            years      who      are         assigned         to SFM         Level        I
          thereafter                shall            continue           to be compensated                              at the        level        of    SFM        Level         II.


         Section              2.


         An       employee                      shall          advance              one        increment                step         annually,                dating       from          the     anniversary            date        of
         appointment.


         Section              3.



         Longevity


                A.                   Longevity                   pay        shall     continue              to be paid                as follows:


         With        5 years               of        service....$4,000
         With        10 years                   of     service....$5,000
         With        15 years                   of     service....$6,000
         With        20       years             of     service....$7,000


         Effective                 April          20,        2010       longevity               pay      shall         be paid           as follows:


         With        5 years               of        service....$5,000                                                                                    -

         With        10 years                of        service....$6,000
         With        15 years                   of     service....$7,000
         With        20       years          of        service....$8,000


                                                      "service"
         B.               The         term                                  as used            herein          shall        mean         service          in the        Fire     Service          of    the             of    New
                                                                                                                                                                                                              City




         Uniformed            Fire Officers                 Association                                                50                                Term: March 20. 2011 to March                        19. 2018            18005
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                             INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 14 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




                          York.


         C.              The          adjustment                      after        the         5th      and         10th         years           shall        not     be      computed                    as salary                for        pension

                         purposes                  until        after         completion                      of     20      years          of      service.              The        adjustment                  after            the     15th        and

                         20th         years          shall            not      be computed                          as salary              for        pension             purposes                until        after         completion                   of

                         25 years               of service.                    In the           event         this     provision                    is declared              invalid            under           the         law,        the    parties

                         shall        reopen               negotiations                       to resolve              the        issue        of the          increased              cost         of changing                     the     effective

                         date         of    the      pensionability                            of     the     above          adjustments.                        Such         negotiations                  will        be commenced

                         forthwith.                        If    no         agreement                    is        reached,              an       impasse              may           be        declared                and          subsequent

                         mediation                   and         the          impasse                 proceeding,                  if      any,          shall       in      all     respects              be      conducted                     on      an
                         expedited                  basis.


         D.              Calculation                   of        the         night            shift      differential                   shall         be      based          upon           the      longevity                    schedules               in

                         effect            prior      to November                              1, 1992.


         Section           4.


         ASSIGNMENT                                DIFFERENTIAL


                         Effective                  September                      1, 2007,                 there         will        be      an       assignment                   differential                 in         the     annualized

                         amount              of $2,500                  for        those            Deputy           Chiefs             designated                  as Division                Commanders                          and        $1,500

                         for       those           Battalion                 Chiefs             designated                  as Battalion                   Commanders.


         Section          5.


         Effective             July         1, 2008,              each         employee                     shall      receive                ten      (10)       paid        holidays               annually.


         Section          6.


         A Lieutenant                      or Captain                  assigned                 to the         superpumper                        system            shall          receive,           in addition                   to the           base
         annual          salary            provided               in Section                    1 of        this     Article,              an annual                differential                of    $600            pro-rated                during
         the      term     of      such         assignment.


         Section          7.


         A Battalion                  Chief          promoted                      to        Deputy           Chief          on       or      after        July        1,     1971          from          an     incremental                      level
         less     than      the       maximum                     for        the        Battalion             Chief            rank        shall         be slotted,               or be deemed                       slotted,            into        that

         Deputy           Chief            incremental                       level           which          is next            higher            in    the       amount              than       the       sum          of     the        Battalion
         Chief       incremental                     level            plus      the          then       annual            increment,                     if any,        applicable                   to such           Battalion                 Chief

         level,      provided,                 however,                  that           in     no     event          shall        such           promotion                  result        in      a salary             in     excess            of     the
         then      maximum                   salary             for     the        Deputy               Chief         Rank.


         Effective             July         1, 2016,             the         parties            agree         that        employees                    with         at least 3 years     of service     in the Fire
                                                                                                                                                                     in"
         Marshal           title       shall,         upon             promotion                      to Lieutenant,                    be       "slotted                 to the next-highest       step of the




         Uniformed         Fire Officers             Association                                                          II                                     Term: March 20, 2011 to March                                19, 2018
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                      INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 15 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




          Lieutenant                   salary            schedule.                Employees                   with            less        than          3 years              of        Fire      Marshal                service          shall        begin
         at the         first      step.            In no event                   shall          an employee                        move           to the             maximum                        Lieutenant                salary         with         less
          than      one          year         of    Lieutenant                    service;             if the            employee's                     Fire         Marshal                  salary            exceeds            the    step        before
          Lieutenant's                   basic            maximum,                    he/she            may          maintain                    the     Fire         Marshal                   salary           for     the      duration            of     the

         probationary                        period.            Under             these          circumstances,                           the      employee                       would              be    moved             to the       basic
          maximum                  salary               upon          completion                  of     probation.


         Section             8.


         Paychecks                     shall         be       distributed                   to    the        employee's                          unit       by        6 p.m.,                  but        not     before             3 p.m.           on       the

         Thursday                 preceding                   payday.


         Upon              request,                the        Department                     will           route             and          deliver               a        covering                Officer's                  paycheck                 to     any
         designated                    unit        within          the        assigned              Division.


         Section             9.


         A.                 Interest               on      wage          increases                shall        accrue                at the             rate         of     three             percent            (3%)          per       annum             from
                           one          hundred-twenty                             (120)            days         after             the      execution                      of      the         applicable                 agreement                   or     one

                           hundred-twenty                              (120)          days        after       the         effective                  date        of        the     increase                whichever                  is later,        to the
                           date         of     actual           payment.


         B.                Interest                on      shift        differentials,                   holiday                   and          overtime                  pay,          shall         accrue            at the         rate      of        three
                           percent                 (3%)         per      annum               from           one          hundred-twenty                               (120)             days          following                their       earning              or
                           one         hundred-twenty                             (120)           days        after           the        execution                    of        this     Agreement,                      whichever                is later,
                           to the            date        of    actual          payment.


         C.                Interest             accrued               under           A.     or B.          above              shall        be payable                      only          if the          amount             of      interest         due       to
                           an individual                       employee                    exceeds            five            dollars            ($5.00).


                                       ARTICLE                         VI      - OUT-OF-TITLE                                        SPECIAL                         ASSIGNMENT                                    TOURS


         Section             1.


         The      Fire       Department                        will         use     its best           efforts            to maintain                     an adequate                         number              of Fire          Officers            (line)
         (as     the       term         is defined                 in       Article          I, Section                   1 of           this     Agreement)                           in each             rank         to     minimize               acting
         out-of-title                  tours.             The         Department                     will         fill        vacancies                  in      the         above              ranks            by      promotions                   within

         sixty      days          unless             the       Department                    projects              that            the     filling          of       these             vacancies                 is not        necessary               as the
         Department                     has        minimized                   acting            out-of-title                   tours            and      that            the     conditions                    shall        continue             without
         the     filling          of     these           vacancies.


         Section            2.


         The       Department                       will        attempt               to    eliminate                    or    minimize                   acting                 out-of-title,                   while                            special
                                                                                                                                                                                                                               keeping
         assignment                    officer             tours         to       a minimum.                         The            Department                        will             make           a monthly                   analysis            of     the




         Uniformed           Fire Ofñcers                Association                                                          (2                                      Term: March 20, 201 I to March                                  19, 2018                       5
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 16 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




         number                of        acting          out-of-title                    tours,          and           special                 assignment                    tours          in     the        Fire         Officer              (line)           ranks
         described                   in Section                     1.


         The       Department                          will:         (i)    each         month             provide                      the     union         with           data         on acting                 out-of-title                 and       special

         assignment                       for     the        preceding                   month;            and             (ii)         meet       every          sixty         (60)         days            with          the     Union            to review
         the     aforesaid                     data.


         Section               3.



         Any        grievance                    brought                 pursuant               to this          provision                      shall      be initiated                    at the           third      step           of the       grievance

         procedure.


         Section               4.



         Nothing               contained                     in     this      Article            shall           amend,                   alter        or impair               any         other            provision                   in Article               III    or

         Article          VII            of     this      Agreement.


                                                                     ARTICLE                       VII       -    TEMPORARY                                       ASSIGNMENTS


         Section               1.


         Whenever                    a Fire            Officer               (line)        is assigned                        to the            duties           of     a higher                 rank         for     more              than       two       hours
         in    any       tour,            that         Officer              shall        be      paid        cash                 for     the      entire             tour     at the             minimum                      rate      of      pay       for         the
         higher           rank            in     which              that      Officer             served,                  even           though            the        Department                       may          replace              that      officer             at

         any       time         with            the      appropriate                     officer.                In        the          case      of     a Battalion                      Chief         assigned                  to the         duties            of        a

         Deputy            Chief                pursuant                 to the          preceding                sentence,                       that     Battalion                  Chief             shall        be paid              at that          rate         of

         pay       for      the           Deputy                  Chief         rank            which            is         next          higher            than         the         rate         of        pay       such            Battalion              Chief
         receives               in       that         Chief's              Battalion               Chief               rank.              The           intent          is that            the         Department                       shall      have            two
         hours        to obtain                  a Fire            Officer            (line)         qualified                     in the         higher          rank.             If,     however,                 the         Fire      Officer           (line)
         is    replacing                      a Fire           Officer              (line)           who              is      attending                  an       authorized                      meeting                 of      a certified                 labor
         organization                         as a delegate,                    such          Fire        Officer                  (line)          replacement                      shall         be paid              in cash             straight               time
         at the       rate          of     pay         for        the      higher         rank           only,             for      the        actual         number                of     hours            so served.                    In none           of         the
         indicated              cases             is a Company                           Officer           to be replaced,                               if missing,                 by      a Firefighter.


         Section           2.


         Post        coverage                    is     to        be       provided                at      all         times              for      Company                     Officers                  permanently                          assigned                 on
         Departmental                           orders            to a Fire            Company.                        Any              time       that       such           a Lieutenant                     is absent                 at the       outset             of
         a tour          that        Lieutenant                      shall          be     replaced               by              another              Lieutenant.                        Any          time         that         such         a Captain                 is
         absent           at        the         onset          of        a tour          that        Captain                      shall         be       replaced               by         a Captain.                       Where                a covering
         Lieutenant                  or         Captain              is not           available              to        provide                  such        post         coverage,                     that        post        coverage                  shall          be
         provided               on        an      overtime                   basis         to     be      paid              in     cash           at time             and      one          half.             In     none          of     the      indicated
         cases       is a Company                              Officer           to be           replaced,                    if missing,                  by     a Firefighter                        or     an acting                 officer.


         Section           3.




         Uniformed          Fire Officers                Associmion                                                                13                                    Term. March 20, 2011 to March                                     19, 2018                    18005
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                               INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 17 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




         No       temporary                       assignment                         to        Fire         Officer              (line)            above              the         rank             of      Lieutenant                        shall         be     made

         out-of-title                 except              by     a Fire              Officer                (line)         of     the       next        lower              Civil            Service              rank.



         Section               4.


         Whenever                     a Captain                  or       Chief                Officer             is placed                on         leave          after            the        start        of     a tour,                and       no       special

         assignment                    officer            of        similar               rank            is available,                  the       position                 shall            be      filled          by      the        next          lower           rank

         and      that         member                 shall              be     compensated                           for        the      entire          tour            at the             salary            rate         of     the        higher            rank         if

         assigned               to the         duties               of     the       higher                rank       for        more            than        two          hours             in any            tour.


                                                           For            a Caotain                    Vacancy                  and         no     S.A.         Caotain                    is Available:



                         (1)                   In    a single                   house               the      senior             Lieutenant                on         duty             in     the        nearest             double             house            within

                                              the         same                battalion                or     when              not      available,                   then            from           the       nearest                 available                double

                                              house,                shall         be       detailed                  and        designated                     the        acting             Captain                of      the        unit        wherein             the

                                              original                   vacancy                 occurred.



                         (2)                  In     a double                     house               the      Lieutenant                    on        duty          in         the        unit      housed                 in    the         same          quarters
                                              shall            be designated                           the        acting          Captain                and         detailed                 to the           unit         wherein                  the    original

                                              vacancy                     occurred.                         That        Lieutenant                      is      to        be          replaced                 by        a S.A.                Lieutenant                 if

                                              available;                       and        if     not,         by      an         Acting             Lieutenant                        selected                 from              the     quarters                which
                                              provided                    the        Acting                Captain.



                         (3)                  In a double                        house              where            both         units           have          a Captain                    on duty                the      replacement                        for    the

                                              vacancy                    of     one        of       the      Captains                  shall       be treated                     as in one                (1)        above.


         The      unit         providing                  this           Acting                Captain             shall         then          be staffed                  by         a S.A.            Lieutenant                      if available,                  and
         if not     available,                    then         by        an Acting                    Lieutenant                  selected              from           the        quarters                which              provided                 the       Acting
         Captain.


         When           vacancies                   of     this           type            occur             at a scene                 of        operations                     implementation                              of         these         procedures

         may      be delayed                      until         such            time           as conditions                      stabilize               allowing                     a smooth                  transition.


                                                               ARTICLE                              VIII          - NIGHT                   SHIFT                DIFFERENTIAL


         A.              There              shall        be a 10%                    differential                    continued                   for     all     work             actually                performed                     by     Fire         Officers

                         (line)             and      Supervising                           Fire           Marshals,                   Levels            I and             II,     between                  the        hours             of     4 p.m.            and         8

                         a.m.,             provided                 that        more             than         one      hour            is actually                   worked                  after        4 p.m.             and         before             8 a.m.


         B.              In         lieu     of     the        payments                        to     Fire         Officers              (line)           required                    by      Article               VIII,          Section                 A above,
                         the         Employer                   shall           pay        all        Fire        Officers              (line)          and          Supervising                        Fire        Marshals,                   Levels            I and

                         II,        pro-rata             an annual                   amount                  equal          to 5.4          percent              of the               sum         of each             such             employee's                  base
                         annual              salary            rate           plus        longevity                  and         adjustments.




         Uniformed         Fire Officers                 Association                                                             14                                       Term; March 20, 201 I to March                                       19, 2018
                                                                                                                                                                                                                                                                      18005
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                            INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 18 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




         C.           In lieu         of        the     payments                    to Fire            Medical              Officers            required              by           Article         Vill,       Section                 A.   above,
                      the     Employer                       shall         pay       to all        Fire        Medical                Officers              pro-rata               an annual                amount             equal         to 5.4

                      percent              of        the      sum            of     each          such          employee's                     base         annual             salary             rate       plus         longevity                and

                      adjustments.


         This   benefit            shall             be computed                      on         the      basis        of      the      rates         set     forth           in     Article           V,      plus         the        longevity
         adjustment            for       all         Fire      Officers               (line),           Supervising                    Fire      Marshals,                    and         Fire        Medical             Officers.


                                                      ARTICLE                        IX         - FAMILY                    PROTECTION                                   PLAN                FUND


         A.           1.                 Effective                   March            20,        2007,           the     City          shall        continue              to contribute                      the      pro-rata              annual

                      amount                of        $1,410                for       each             employee                 for       remittance                     to        the       Uniformed                    Fire          Officers

                      Association                       Family                 Protection                  Plan,            ("FPP")             pursuant                 to         the       terms          of     a supplemental

                      agreement                      reached               by        the        parties           and        approved                 by      the        Corporation                       Counsel.                    Effective

                      April          20,        2010,          the        pro-rata              annual           amount               shall      be increased                        to $1,460               for    each          employee.


                      2.                 Effective                   March            20,        2007,           the     City         shall         continue              to contribute                      the      pro-rata              annual

                      amount               of        $1,410           for         each          retired        employee                  for     remittance                    to the            Uniformed                  Fire        Officers

                      Association                       Family                 Protection                  Plan,            ("FPP")             pursuant                 to         the       terms          of     a supplemental
                      agreement                      reached               by       the         parties          and         approved                 by      the        Corporation                       Counsel.                    Effective

                      March           20,            2008,           the       pro-rata                annual          amount               shall       be     increased                     to $1,470              for      each           retired

                      employee.                        Effective                  April           20,         2010,          the       pro-rata              annual                amount              shall        be       increased                to
                      $1,530             for         each          retired          employee.


                      3.                 Effective                   February                   1, 2015,               there         welfare            fund          contribution                         shall      be       reduced              by
                      $100         for      actives                and         retirees.           The         new       active          pro-rata             contribution                       amount             shall         be $1,360,
                      and      the       new           retiree             pro-rata              contribution                   amount              shall       be $1,430.


                      4.                 Effective                  July          1, 2016,              the      welfare             fund       contribution                        shall        be    increased                  by     $100
                      per     employee                       per     annum                for     retired          employees                    only         to $1,530.


                      5.                 Effective                  June            15, 2018,              the     welfare              fund          contribution                     shall          be increased                     by   $100
                      per     employee                       per     annum                for     active          employees                    only         to $1,460.


                                                                                                                                                                                                                               employees'
         B.           Pursuant                  to     its     commitment,                          the        UFOA             will        continue                to        provide             benefits             to
                      domestic                  partners.


         C.           Employees                       who          have           been          separated               from          service           subsequent                       to December                     31,       1970,         and
                     who           were               covered                  by         the      Family               Protection                    Plan          of         the           Uniformed                   Fire           Officers
                     Association                      at the          time          of such             separation                 pursuant             to a supplementary                                  agreement                   between
                     the      City         and         the     UFOA                 shall         continue              to be so covered,                        subject                 to the        provisions                 of Section
                     A and            B hereof,                     on      the      same              contributory                   basis         as incumbent                          employees.                     Contributions
                     shall        be made                   only         for      such          times         as said          individuals                  are eligible                  to be primary                     beneficiaries
                     of     the      New             York           City          Health           Insurance                Program              and         are entitled                    to benefits              paid         for      by     the

                     City         through               such          Program.




                                                                                                                                                                                                                                              18005
         Uniformed     Fire Officers                 Association                                                       15                                   Term: March 20. 2011 to March                                   19. 2018
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                             INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 19 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




          D.              Civil           Legal            Representation                         Fund


                          The           City         shall        contribute                 $25        per       annum              for      each            active           Employee                  to the           FPP     to establish

                          a civil          legal         representation                       fund           pursuant              to the           terms           of a supplemental                           agreement                 between

                          the      City          and         Union              as approved                     by      the     Corporation                         Counsel.                  While            these         funds         shall      be

                          administered                        by     the        FPP,         they         are        to be         maintained                       in    a separate               account                and     shall      not      be

                          commingled                         with         the       other        monies               received               by     the       FPP.             Only       the      $25         provided            above           may
                          be used               for     civil        legal           representation.                         No additional                          monies              from       the     FPP            may      be used            for
                          civil         legal         representation.


         E.               Such            payments                  shall           be made             pro-rata              by       the        City        every            twenty-eight                    (28)       days.


                                          ARTICLE                         X     -    HEALTH                     AND            HOSPITALIZATION                                                 BENEFITS


         Section             L


         The       City       shall        continue                 to provide                   a fully         paid         choice              of health               and         hospitalization                     insurance            plans

         for      each       employee,                      not     to exceed                    100%           of     the      full        cost         of        HIP/HMO                    on   a category                   basis.       There
         will       be     an      annual               reopening                    period            during            the       term             of     this          agreement                 for     active            employees                 to
         exercise            their        choice             among               medical               plans.


         Section           2.


         Retirees            shall        have          the        option            of     changing                 their      previous                  choice           of        Health        Plans.             This        option       shall
         be:

                                               (a)                a one         time         choice;            and



                                               (b)                exercised                only         after        one       year          of     retirement;                   and



                                               (c)                can       be exercised                     at any           time          without                regard            to contract               periods.


         The       effective              date         of     change                to    a new            plan        shall           be     the        first       day        of      the     month            three          months         after
         the      month            in     which              the        application                    has      been           received                  by        the    New            York           City         Health          Insurance
         Program.


         Effective               with      the         reopener                 period           for     Health               Insurance                  subsequent                     to January                   1, 198I         and      every
         two       years          thereafter,                   retirees             shall        have          the          option           of         changing                their         previous               choice         of      health
         plans.          This        option            shall         be exercised                      in accordance                         with         procedures                    established                        the     Employer.
                                                                                                                                                                                                                     by
         The      Union            will         assume              the       responsibility                     of     informing                    retirees             of     this     option.


         There        shall        be a sub-committee                                     with         representatives                        of     both           the        City      and       the     Uniformed                     Superior
         Officers            Coalition                 ("USOC")                      to     meet         and          discuss               issues            of     health            coverage                for     employees                   who
         retire      prior         to the            age      of     55       and         have         health          benefits              coverage                    from         another            employer.                The       parties
         shall      share          in     the         savings             generated.                   The           parties           may          agree            to    expand               their      discussion                of      issues




         Uniformed         Fire Officers               Association                                                       16                                        Term: March 20, 2011 to March                                19, 2018                 18005
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 20 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




          regarding             retiree            health            subject           to mutual                  agreement.



          Section          3.


          A.          Effective                    November                    1, 1990                and     thereafter,             the     City's            cost          for     each         employee                 and      for     each

                      retiree              under           65        shall        be equalized                     at the      Community                        rated         basic          HIP/HMO                      plan      payment

                      rate         as approved                       by      the      State            Department               of     Insurance                 on        a category                basis          of     individual               or

                      family,                e.g.        the     Blue             Cross/GHI-CBP                             payment               for        family           coverage                shall          be     equal          to    the

                      HIP/HMO                          payment                for     family             coverage.


          B.          If a replacement                               plan         is offered                to employees                    and        retirees             under           age      65      which           exceeds             the

                      cost            of     the         HIP/HMO                      equalization                    provided               in       Section               3a,       the      City          shall         not      bear         the

                      additional                      costs.


          C.          The             City         (and         other          related                Employers)               shall         continue                 to     contribute                on      a City             employee
                      benefits                  program-wide                         basis            the     additional             annual              amount               of      $30         million            to    maintain              the

                      health               insurance                 stabilization                    reserve          fund       which           shall         be used              to continue                equalization                    and
                      protect                the       integrity             of      health            insurance             benefits.


                      The             health             insurance                   stabilization                   reserve            fund            shall         be       used:          to      provide                a sufficient

                      reserve;                  to      maintain               to     the        extent            possible           the      current                level          of     health           insurance              benefits
                      provided                     under         the         Blue          Cross/GHI-CBP                             plan;         and,         if     sufficient                 funds         are        available,               to
                      fund            new            benefits.


                      The             health            insurance                   stabilization                   reserve           fund            shall          be     credited               with        the         dividends              or
                      reduced                   by      the     losses            attributable                  to the        Blue      Cross/GHI-CBP                                 plan.


         D.           Pursuant                  to paragraph                        7 of        the     2005        MLC         Health             Benefits                Agreement,                     notwithstanding                        the

                      above,               in      each         of     the        fiscal         years          2001        and        2002,            the     City          shall         not      make            the     annual             $35
                      million                contributions                      to the           health           insurance            stabilization                       fund.


         E.           In        the        event          that         there          is    a Citywide                   or     program-wide                              health           insurance                package             which
                      exceeds                 the       cost         of the         equalization                   and      stabilization                    fund          described               above,            the     parties            may
                      negotiate                   reconfiguration                          of     this       package           which          in no event                     will         provide           for     costs         in excess
                      of        the     total          costs         of      this     Agreement                     as set      forth         herein.                However,                 it is understood                       that        the
                      UFOA                 will         not     be treated                 any         better       or any         worse              than       any        other          Union            participating                  in the
                      Citywide                    of    Program-wide                            Health            Program            with         regard             to increased                  health          insurance               costs.


         Section       4.         Health                Care          Flexible              S_pending                  Account.


         a.           A         flexible               health         care          spending                 account           shall         be        established                   after        July        1993           pursuant             to
                      Section                 125        of     the       IRS         Code.                 Those        employees                    eligible              for      New           York        City          health          plan
                      coverage                    as defined                 on      page         32,       section         4(B)        of    the        1992          New            York         City       Health              Summary
                      Program                   Description                   shall         be eligible               to participate                    in the        account.                Participating                      employees
                      shall            contribute                    at      least         $260             per     year        up      to        a     maximum                       of     $5,000                per      year.           Said




         Uniformed     Fire Officers                   Association                                                     17                                 Term: March 20, 201I to March                                    I9,   201818005
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 21 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




                        contribution                   minimum                   and      maximum                   levels            may        be modified                   by   the     MLC          Health          Advisory
                        Committee                     based        on experience                     of      the        plan.          Any        unfunded                balance           may      be deducted                  from

                        final        salary           payments              due        an employee.


         b.             Expenses                 of    the      account              shall        include               but      not        be    limited           to deductibles,                                                   co-
                                                                                                                                                                                                     co-insurance,
                        payments,                     excess            expenses               beyond                    plan          limits,             physical             exams             and          health       related
                        transportation                       costs         for       vision,         dental,                  medical             and         prescription                  drug        plans           where         the
                        employee                 and         dependents                 are.covered.                       In    no     case          will        any     of    the       above      expenses              include

                        those         non-deductible                       expenses               defined                as non-deductible                          in     IRS        Publication               502.


         c.             An      administrative                       fee    of $1.00              per        week          for        the    first        year     shall        be charged               for     participation
                        in    the      program.                 An         employee's                   participation                       in    the        account            is irrevocable                  during       a plan
                        year.        At     the       close        of    the      plan       year         any           excess         balance               in an employee's                      account          will        not    be
                        refunded.


         Section         5.
         This      Agreement                     incorporates                  the        terms         of      the        May          5,       2014         Letter           Agreement                regarding               health
         savings         and         welfare            fund         contributions                   between                    the     City         of      New         York         and    the        Municipal               Labor

         Committee,                  as appended                   to this         agreement.


                                                                               ARTICLE                       XI-          ANNUITY                         FUND


         The     City        shall        continue             to contribute                   the      following                 to the          Annuity               Fund        established                by   the     Union,
         for    each      class        of     positions              and         detail      as follows




         A.             Effective             April          20,        2010


                                          Class         of    Positions                or Detail                                       Per       Annum             Amount



                                          Deputy             Chief                                                                     $2,573.00
                                          Battalion             Chief                                                                  $2,215.43
                                          Captain                                                                                      $1,774.34
                                          Lieutenant                                                                                   $1,656.89
                                          Fire        Medical            Officer                                                      $1,797.83

                                          Supervising                   Fire       Marshal              (I and            II)         $1,656.89


         B.             Effective             February                  1, 2015


                                          Class        of     Positions                or Detail                                      Per        Annum             Amount



                                          Deputy             Chief                                                                    $2,312.00
                                          Battalion             Chief                                                                 $1,954.43
                                          Captain                                                                                     $1,513.34




         Uniformed       Fire Officers            Assocmtion                                                       It                                     Ternt    March 20. 201 I to March                     19. 2018
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                           INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 22 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




                                         Lieutenant                                                                                 $1,395.89

                                         Fire      Medical               Officer                                                    $1,536.83

                                         Supervising                Fire          Marshal               (I and            II)       $1,395.89


          C.          Effective              June         15, 2018


                                       Class         of     Positions                  or     Detail                                Per        Annum               Amount



                                         Deputy            Chief                                                                    $2,573.00
                                         Battalion              Chief                                                               $2,215.43
                                       Captain                                                                                      $1,774.34
                                         Lieutenant                                                                                 $1,656.89

                                       Fire        Medical               Officer                                                    $1,797.83

                                       Supervising                  Fire          Marshal               (I and            II)       $1,656.89


          D.          The       City         shall        continue               to contribute                     for      each        employee,                  on     a twenty-eight                (28)        day        cycle

                      basis,         a pro         rata     daily          contribution                     for     each          working              day         for     which          such      employee              is paid

                      by       the    City         which          amount                shall         not      exceed             the        per     annum               amounts           in    Sections           A.    and         B.
                      for      each       employee                 in     full        pay      status          in the           prescribed                 twelve          (12)      month          period.


                      Contributions                       hereunder                   shall      be      remitted                by      the         City        each       twenty-eight                (28)         days        to     a

                      mutually               agreed          upon           annuity              fund         pursuant                 to the         terms         of     a supplemental                   agreement                  to
                      be reached                by    the        parties              subject          to the            approval             of     the     Corporation                  Counsel.


                                                                 ARTICLE                       XII      - VACATION                              AND              LEAVE
         Section          1.


         Each      Fire        Officer          (line)           shall           be     entitled             to     vacation                 leave          as     prescribed              in    the    Annual              Leave
         Allowance               Program                  for       the           Fire          Department                        as         established                  by       the       Board            of     Estimate
         Resolution            - 6/27/57             - (CAL.               NO.                        as amended                   to date,            and         in    regulations             for    the        Uniformed
                                                                                        580)
         Force.       Annual           Leave          Credit             shall         be pro-rated                 each         year         for     the        Fire     Officers         (line)      appointed               after

         January          1.


         A.           An       annual           leave           allowance,                    based         on      service             in     the     Department,                   shall       be    granted            to    Fire
                      Officers            (line)        in accordance                         with      the        following:


                                 SERVICE                                          ANNUAL                      LEAVE                                        MONTHLY                    ACCRUAL
                      3 years          &     Over                                              26      work         days                                                 2-2/12          work       days
                                                                                               (10-9         hr.       tours;
                                                                                               8-15         hr.     tours)


                      Less       than        3 years                                           20      work         days                                                  1-8/12         work       days
                                                                                               (8-9      hr.       tours;
                                                                                               6-15         hr.    tours)




         Uniformed     Fire Officers            Association                                                       19                                  Term: March 20. 201I to March                         19. 2018
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                         INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 23 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




          B.               Vacations                 shall          be in accordance                           with                an eight              group                chart.



         Section             2.


          Present           practice           regarding                   annual              leave          for        Fire             Medical              Officers                  and        Supervising                     Fire      Marshals                 I

         and        11 shall           continue.



         Section            3.


         A.                If an employee                         does           not      receive,            or because                          of     illness              or     the      needs             of     the     Fire        Department,
                           is unable            to take             all     or part            of the         vacation                     in a calendar                         year,        that        employee                  may       be entitled
                           to carry            the     unused                   portion          over          into            and          take         such            unused               portion                during         the      succeeding
                           year        but     not      beyond.



         B.                An       employee's                      annual               leave         shall             be         changed                   to     sick           leave           during             a period              of      verified
                           hospitalization                        or       if     that      employee                          is     seriously                     disabled                but           not      hospitalized                     while        on
                           annual            leave.           The         medical               leave          provided                      herein            shall             be administered                             in the       same        way       as
                           the     medical             leave             program               for     employees                           who          are        not      on      leave.           The          Department's                     decision
                        shall           be final            in granting                   leave         under                 this         paragraph.


         C.                All      Fire       Officers                (line)          shall          have          the            right         with          the         approval                 of     the        commander                    involved
                           to     make         mutual               exchanges                    in    full         or        in      part         of     vacation                  time          within              a company,                   battalion
                           or division,                or      adjoining                  companies,                          battalions,                     or     divisions,                   as the             case      may          be.      Present
                           single          companies                      shall        be      paired               by        the          Department                         and          the       foregoing                 procedures                  shall

                           apply         between               the        paired           companies.


         D.                Supervising                  Fire           Marshals                I and          II shall                    have          the        right         with         the        approval              of     the     Chief         Fire
                           Marshal             to make                 mutual             exchanges                      in        full      or     in part              of      vacation                 time.




         Section            4.


         Excused                time       accorded                 to     all     other          personnel                        employed                    by          the      City          such          as excusals                  for     the     Dr.
         Martin            Luther             King,           Jr.        and        the        Senator               Robert                   F.        Kennedy                     funerals                   and      the         Moon           Landing
         Observation                    Day,         shall          be     granted              equally               to employees                                 covered               by       this         agreement.                   Employees
         not     accorded               the     day         off        shall       be credited                  with                compensatory                              time         off.


         Section            5.



         Compensatory                        days       shall             be subject                  to the         exigencies                          of    the         Department.                           Where              an     employee             is
         entitled          to     receive             a compensatory                             day          and         is denied                      the        request              of       that         employee's                   choice         of      a

         compensatory                      day,        that         employee                shall         have                the         right,         in        accordance                     with          existing             procedures,                to
         take       such         compensatory                       time          subsequently,                       or,           subject              to the            discretion                of        the     Department,                   receive

         cash,       at straight               time,          for        the      applicable                  period                 in     which              event               payment                shall         be     made          as soon            as




         Uniformed          Fire Officers            Association                                                          20                                             Term: March 20, 201 I to March                                  19, 2018
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 24 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




          possible.                 This            provision                  is     not         applicable                to     Battalion                Chiefs            and        Deputy                Chiefs.               The          above
          provision                shall         not         diminish                 or    impair           the      rights            of     Battalion              Chiefs            and     Deputy                Chiefs              to receive

         compensatory                          days             under         existing              procedures.


         Section              6.



         Any          employee                   who             is on        light         duty       as a result                 of        a line      of     duty          illness         or     injury           and       who             has    not
         yet     taken             a vacation                   shall        not       be required                  to take             the     vacation              while          that      employee                    is continued                  on
         light        duty.



         Rescheduling                       of       any          such        vacation               shall          be subject                 to the         exigencies                of    the         Department.


         Section             7.


         Before          commencing                               duty        with         a new            group,          a Fire            Officer          (line)         who        has        completed                  working                 two
         9-hour          or two                15-hour                tours         and       who           is entitled                to a 48-hour                  or     a 72-hour               leave           shall      be permitted
         to complete                     the        full        48-hour             or      72-hour            leave.


         Section             8.



         Any          employee                   applying                    for      either         ordinary                or        line-of-duty                   disability              retirement,                    shall         begin         to
         receive             all     of        that             employee's                   accrued                time,          including                  accrued               vacation,                 compensatory                         time,
         terminal              leave             and            any        other           accrued             leave,             as     of     the      date          that        employee                   submits            a disability
         retirement                 application.


         Section             9.


         All     members                   off        line         (inclusive                of     light      and         full        duty)          who       have          a work           schedule                 which              provides
         for     a regular                day         off         (RDO)              during           the      workweek                       shall      forego             this        RDO          in       the     week           in    which             a

         holiday         occurs.                    In the            event         that      more           than      one         holiday              occurs             in a week,              the     member               must            forego
         the     RDO              and      one             tour       of     annual               leave       or compensatory                             time.             All     members                   off      line     who             have         a
         work         schedule                 which               does        not         provide            for     a RDO                  during           the     work          week            must            forego       one            tour     of
         annual          leave             or         compensatory                           time.             Under               no         circumstances                        where            a     member                is        regularly
         scheduled                 to work                 on     a holiday                shall      that      member                  receive          overtime                  or compensatory                           time         for    hours

         actually             worked                  per          that       schedule                (with           the         exceptions                   of     veterans                working                 on      Memorial                   or
         Veteran's                 day).              The          intent            of     this      provision                   is     to     ensure              that      a total          of        40     hours           needs             to    be
         accoüñted                 for     by        all        UFOA               members                referred               to above             in a week                   in which              a holiday             occurs.


         In    lieu     of        foregoing                     a tour        of      annual           leave          or compensatory                               time,         the    member                              reschedule                 an
                                                                                                                                                                                                                may
         additional                tour        of      duty           with         the     consent             of    the         Fire         Department.




        Uniformed            Fire Officers                 Association                                                   2I                                     Term: March 20, 201I to March                                 19, 2018
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                           INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 25 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




                                                     ARTICLE                  XIII            - SAFETY                  STANDARDS                                 AND           EQUIPMENT


         Section                   1.


         The            Department                        shall          establish              minimum                 safety              standards                   for      vehicles,                 consistent               with           the

         standards                      of     the      State           Motor            Vehicle              Bureau              for      comparable                        vehicles,              and      shall         have        annual

         inspections                         to insure            the     maintenance                    of     these        standards.


         Section               2.


         Effective                   March             20,     201       1, the         Fire      Department                   shall         institute            a ten         year          replacement                  policy          for     all
         first         line        (regularly                assigned)              ladder,            squad,         and      rescue           firefighting                   vehicles.              The      Department                    shall

         operate               all        first       line     engine,              ladder,            squad,         and         rescue            companies                   with           vehicles             less    than       eleven

         (11)          years            of     age.


         Effective                   May          2, 2016,              the   Fire        Department                   shall            institute          an eleven                year           replacement               policy              for

         all      first       line           (regularly              assigned)                engine          firefighting                 vehicles.              The         Department                    shall      operate             all
         first         line        engine             companies                 with          vehicles          less        than         twelve            (12)        years        of       age.


         If such              vehicle                is unavailable,                   this      Section           shall          not      affect          the     Fire        Officer's              duty        to respond                to all

         fires,           other           emergencies,                    and/or          training            assignments                     on      available               equipment.


                                                                                          ARTICLE                     XIV           - FACILITIES



         All       quarters                  shall      have         adequate              heating,             hot     water,             sanitary              and      sanitation                facilities.


         Notice               of        any       claimed               violation              shall      be     given             to     the       Department.                        If     the     Department                    does          not
         correct              the        claimed              violation             within             a reasonable                 time            the     Union             may           file    a grievance                at Step             III

         of      the       grievance                  procedure.


                                                                                ARTICLE                       XV       - TRANSPORTATION



         The           Department                      recognizes                 its     responsibility                     to    provide                transportation                       to    and      from          fires      and             in
         emergencies.                             When            transportation                   is not          made            available,               and         an     employee                   is authorized                to         use
         and        uses           that       employee's                  personal              car,      he shall           be paid            $1.75             for     that      use.            Payment            shall        be made
         within            a reasonable                      time.


                                                                                         ARTICLE                      XVI          - VACANCIES

         Section               1.


         In      filling           vacancies,                 the       Department                     recognizes                 the      importance                   of     seniority              (measured                by     time             in
         the       Rank)                provided               the       senior          applicant              has         the     ability               and     qualifications                      to     perform            the        work
         involved.                   However,                 the       Department's                     decision            is final.




         Uniformed             Fire Onicers               Association                                                   22                                   Term; March 20, 201I to March                                 19.2018
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                       INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 26 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




         Section             2.


         The        Department                        shall        periodically                      list       vacancies                   in Department                             Orders.


                                                                             ARTICLE                         XVII              - INDIVIDUAL                                     RIGHTS


         It is the           policy             of      the        Employer                       to secure              for     all        employees                         their      rights         and        privileges                 as citizens

         in      a democratic                         society,              consistent                      with         their         duties              and            obligations                  as     employees                      of     the          Fire

         Department                      and         the      City         of        New           York.           To      further               the      administration                          of    this       policy,             the        following
         guidelines                 are        established:



         Section             1.



         Interrogations,                        interviews,                     trials,           and       hearings              conducted                         by     duly         authorized               representatives                          of      the
         Employer                  shall         be conducted                           during               reasonable                     hours,             preferably                  when             an   employee                    is on          duty.

         If    an      interrogation,                          interview,                     or      hearing              takes             place             when              an      employee                  is      not      on         duty,             that
         employee                  shall        be compensated                                by         cash       payment                  for        the         time        spent,          including               two       hours            of     travel

         time,         at the        rate         of       time        and           one-half.                  If a trial             takes            place            when           an employee                      who        is a witness                        is

         not      on duty,               that     employee                      shall         be compensated                               by      cash         payment                  for     the     time         spent         including                    two
         hours         of     travel            time,         at the            rate         of     time         and      one-half.                     If a trial              takes          place        when           an employee                          who
         is an         accused              is not            on       duty,           that         employee                   shall             be     compensated                         by     cash          payment                 for        the         time

         spent,         including                 two         hours             of     travel            time,       at the           rate        of straight                   time,          unless        the        trial     was         postponed

         by      the    accused                 for     that       employee's                        convenience                       or        for     the        convenience                    of counsel                   and/or            the     union

         representative,                        in which               case            the        accused              shall          receive              no compensation.



         Section             2.


         At      the        time         an      employee                       is     notified              to     appear                 for         interrogation,                      interview,                 trial       or     hearing                  the
         Employer                  shall          advise               the           employee                   either           in        writing,                 when              practicable,               or        orally            to     be          later
         confirmed                  in     writing                of      (1)         the         specific           subject                matter              of        such          interrogation,                     interview,                   trial       or

         hearing;            and         (2)     whether                  that        employee                   is a suspect                    or non-suspect.                          If notified              orally,             the employee
         shall         be         given           a     written                  notice             before               the        interrogation,                             interview,                trial        or        hearing.                   If      an
         interrogation                     or     interview                  may             lead         to disciplinary                         action,                the     employee                may          be        accompanied                        by
         counsel            and/or              a union              representative                          at such             interrogation                           or     interview.


         Section             3.


         Notice         of trial           shall           be in writing                      at least             ten    (10)         days             in advance                    of such           trial,      unless          the        employee
         waives          such            notice            or unless                  that        employee                 applies                or has             applied             for     a service               retirement.


         Section             4.


         The      employee                      who         is the           subject                of      interrogation,                        interview,                    trial      or     hearing             shall         be       advised               of
         the     name,            rank,         and         unit       of       the       officer            in charge                of     the        interrogation,                         interview,               trial     or hearing                     and
         the      name,             rank              and          unit          or         other           identification                         of         all        persons                present            connected                      with            the




         Uniformed           Fire Officers              Association                                                            23                                         Term: March 20, 2011 to March                                19,    2018j.8005
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                             INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 27 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




          interrogation,                       interview                      or hearing.                    The         questioning                   of     employees                     shall         be of             reasonable                      duration
          and      the     employee                             shall         be      allowed               time         for        personal               needs,          meals             and         necessary                     telephone                    calls.
          Offensive                  or     profane                     language                shall         not        be used,               nor        shall         the     employee                      be threatened                      for          failure
          to answer                 questions                       or promised                    anything                   if that          employee                  does         answer              questions.


         Section               5.


         When            an employee                               is a suspect                  in a departmental                              investigation                     or trial,              the    officer                in charge                of     the
         investigation                         or          trial         shall          give       the            employee                  the        following                  warning                     before              that         employee                      is
         questioned:


                          I wish                 to        advise             you        that      you            have         all       the      rights           and         privileges                 guaranteed                      by     the
                          law         of         the         State           of      New         York             and         the     Constitutions                      of     this        State          and         of        the     United

                          States,                 including                     the      right         not        to be         compelled                    to     incriminate                     yourself.                     You          have
                          the        right             to have                an      attorney               present                if you        wish.             I wish            further             to advise                    you      that
                          if        you        refuse                to       answer             any         questions                   relating            to     the        performance                        of        your         duties,
                         you          will             be subject                    to dismissal                     from          your        employment                       with         the         City.             However,                   if
                         you              do          answer                 questions,                 neither               your         answers                nor      any         information                          or     evidence
                          which                is gained                     by      reason            of    such          answers               can        be used              against                you       in any            criminal
                         proceeding.                                 You           are      advised,                    however,                that         if     you         knowingly                      make               any          false
                         answers                       or       deceptive                 statements,                     you            may      be subject                    to criminal                    prosecution                      and

                         disciplinary                              action          by     reason             thereof.


         Such       employee                          shall          also          be advised                    of     the     right          to union             representation.                            When               the        interrogating
         officer          is        advised                     by        the        employee                     that        employee                  desires                the      aid         of        counsel                  and/or               a union

         representative,                          the        interrogation                       shall           be suspended                     and        the        employee               shall           be granted                      a reasonable
         time       to obtain                  counsel                  and/or           a union             representative,                        which               time      shall        be at least                   two         working                days.


         If it appears                    that         the         investigation                   may            result            in a disciplinary                      proceeding                      based            on         the     Employee's
         answer            to        questions                          or      on       the      refusal                to     answer,                a stenographic                              or     electronic                     record               of       the

         questioning                      of          the       employee                  shall             be        made           unless           the         exigencies                  of        the     situation                    prevent                such
         recording.


         In   the     event               that             an      employee                 is subject                   to     charges               by     the         Department,                      any          such            record               shall       be
         made        available                        to     the        employee                  or        the       representative.                        The          cost         of     the        recording                     shall      be          shared

         equally          by         the       parties.


         Section           6.


         A.              An employee                                 shall         not     be questioned                            by    the     Employer                     on personal                     behavior                  while          off         duty
                         and         out          of        uniform                except          that           the     Employer                  shall          continue                 to have             the     right            to question                    an
                         employee                          about             personal            behavior                 while           off     duty            and     out        of uniform                   in the           following                   areas:


                                                 i.                     matters           pertaining                     to official              department                     routine                or business;




         Uniformed         Fire Officers                    Association                                                             24                                   Term: March 20. 2011 to March                                       19, 2018               1800          5
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                           INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 28 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




                                             ii.               extra         departmental                          employment;


                                             iii.              conflict            of      interest;


                                             iv.                injuries           or      illnesses;


                                             v.                residency;


                                             vi.               performance                       as volunteer                        firefighter;


                                             vii.              loss        or     improper               use            of    department                  property.


         B.              If an employee                         alleges            a breach              of        subdivision                  (a)       of    this       Section            6.,    that         employee                has     the
                         right         to a hearing                    and        determination                          by        the     Impartial              Chair           within            24     hours          following               the

                         claimed               breach.                To        exercise              this        right,           the     employee                  must         request           such          arbitration                at the

                         time          when            an official                of      the      Employer                        asks      questions                in    an     area        which              is disputed                under

                         subdivision                     (a)     of      this      section.                  If    the        employee                   requests               such        arbitration,              that         employee
                         shall         not          be required                 to answer                such           questions               until          the     arbitrator             makes            the       award.



         Section          7.


         All      employees                   are       reminded                  that         failure            to     answer              relevant             questions                 may          result      in         disciplinary
         action         including                   dismissal              from          the     Department.


         Section          8.


         In the        course           of      an      investigation                     or     interrogation,                          an employee                   who        is not           a suspect               is required             to
         cooperate               in    the          investigation                  of      a complaint.                            Statements                  the        employee              has        made            in     the     course
         thereof         may          not      be used               against           that       employee                     in a subsequent                       proceeding                   in which            that         employee
         becomes           a suspect.


         Section          9.


         If an employee                      is found              not      guilty         in a disciplinary                              hearing,             the     record          of    the     proceedings                     shall       not
         become           part         of    that        employee's                    personal               record.                 An employee                         who      is found              not      guilty          shall        have
         the    right       to        examine                the       personal                 record             in        the      presence             of        an     official          of     the       Department                      after
         written         request             to the          Department                    to ascertain                       compliance.


         Section          10.


         If    the     Employer                      fails      to     comply                  with          the        provisions                  of     this        Article,             any          questions                put     to     the
         employee              shall          be       deemed              withdrawn                     and           the         refusal       to      answer             any        such         questions               shall         not     be
         prejudicial              to    the          employee.                   Withdrawal                        as herein                 described                shall       not        preclude              the      Department
         from        proceeding                     anew        in the          manner                prescribed                    herein.




         Uniformed        Fire Officers               Association                                                        25                                    Term: March 20, 2011 to March                               19. 2018            18005
                                                                                                                                                                                                                                                        .
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                             INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 29 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




         Section              11.


         The         employee                    shall        have           the       right,          at that            employee's                   own         expense,             to have             a personal                physician

         consult          with             the     Departmental                            Medical               Board        after           the examination                       and       interview               of the         employee,
         but     before              the         Departmental                          Board           completes                  its     record             and     makes             its     recommendation.                           Present

         practice             regarding                  filing            of     medical              statements                   and        documents                  shall        continue.



         Section              12.


         If     an    employee                     is subpoenaed       to testify                                    before              a governmental                          body          up      to     a maximum                   of         two
                                                   day"
         employees                   "per                in a proceeding,       the                                  employee                   shall        be compensated                         by      cash       payment             for       the

         time         spent           testifying,                 plus            two         hours              travel       time,            provided              that         no     compensation                        shall       be         paid

         unless          the        employee                  notifies                the     Department                     that       that      employee                 has       received               a subpoena                within          72

         hours          after         receipt            of     it;     or       as soon               as that            employee               has         received             it if the           return          date        is within           72

         hours          thereafter.                    Any            amounts                 received               by     the      employee                  as witness                 fees        shall         be deducted                 from

         compensation                        received                 by        the     employee                    from          the     Department                  pursuant                 to this         Section.


                                                                  ARTICLE                         XVIII              - GRIEVANCE                                PROCEDURE


         Section              1.


         A grievance                        is     defined              as        a complaint                       arising             out      of      a claimed                  violation,                misinterpretation                        or
         inequitable                  application                     of        the    provisions                   of     this     contract             or     of existing                  policy         or regulations                     of    the
         Fire        Department                        affecting                 the        terms            and         conditions               of     employment.                          A direct              order,           written           or

         verbal,         by         a Superior                  Officer,               under           all       circumstances,                        must        be carried                out     and       objections              raised          at
         a later         date             through             the       formal               grievance                    procedure.                   The         Union          has        designated                the        appropriate

         delegate,              as defined                    in Article                   XIX         of    this         Agreement,                    as a member's                        representative                    at Step         No.          I
         of     these         procedures.                       Such             Battalion                  or     special          Union              delegate             shall       be         hereinafter               referred           to     as
         the     delegate.                  In     the        event             that        any        employee                   shall         present            a grievance,                     such        grievance               shall         be
         handled           in the                following                 manner:


                                                                                                                         STEP           NO.        I


         A-1.            An          aggrieved                  member                     initiates             the grievance                    procedure                 by      explaining                 a problem                verbally
                                                                                                                  supervisor.I
                         to         that           member's                       immediate                                                            The         immediate                    supervisor                   in      grievance

                         procedures,                      for         the       purpose             of       verbal          presentation,                    is dermed                as -


                                                 For     Lieutenants                        - The           Captain           or other                                                 Officer           of     the     unit        involved.
                         (a)                                                                                                                       Commanding


                                                 For      Captains                     -      The            Battalion                  Chief           who          is      responsible                      for      the
                         (b)                                                                                                                                                                                                       day-to-day
                                                 supervision.




             In some instances the Commanding       Officer will also be the immediate   supervisor,     in which case the
         Commnarlina  Officer  wilt participate in the Step No. I as the immediate   supervisor.     If the matter is not resolved,
         that Officer              will     then act as the Commanding                                       Officer.




         Uniformed         Fire Officers                 Association                                                        26                                  Term. March 20, 2011 to March                                19, 2018
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                     INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 30 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




                                       For         Battalion              Chiefs             -    The                                   Chief          who          is      responsible                         for
                      (c)                                                                                         Deputy                                                                                                 day-to-day
                                    supervision.


                                       For                        Chiefs           - The          Staff           Officer            charged           with        administrative                          supervision               over
                     (d)                       Deputy
                                    the        division            involved.



                                       For                                  Fire       Marshals                    - The          Assistant             Chief            Fire        Marshal.
                     (e)                       Supervising


                                       For     Fire        Medical            Officers                 - The                                          Chief         Medical                 Officer.
                     (f)                                                                                                Supervising


                     (g)            It       is possible             that       such          immediate                       supervisor               may         not      be        in     a position                 to     alleviate

                                    the        grievance               depending                      upon            its     context.               However,               in       all     cases          the        subordinate

                                    officer            shall       consult             with           the        above-named                     immediate                  supervisor                     before             engaging
                                    in any            of    the     further         delineated                     procedures.                   In addition,                   such         immediate                   supervisor

                                    shall          make           every       effort             by       consultation                   with         superior             officers                involved              to     identify
                                    the       grievance              and        remove                 the       cause.


                     EXAMPLE:                          A grievance                     action              by      a Lieutenant                      may          arise         because               of        an      action       by      a
                                                       Battalion               Chief.                     This          Lieutenant                   must         consult                  with          that         Lieutenant's
                                                       Captain             before            engaging                       in other          procedures                 outlined.                  A grievance                   action

                                                       by      a Captain               may            arise           because            of     an     action        by         the        Battalion                  Commander,
                                                       who         is not       that       Captain's                    day-to-day               supervisor.                     This         Captain                 must       consult

                                                       with        the      Battalion                  Chief            who          is responsible                  for       the         day-to-day                  supervision

                                                       before          engaging                  in other               procedures               outlined.


         2.          If     the   matter            is not         resolved             to       the        employee's                   satisfaction,                   the     aggrieved                      employee             may
                     request           the     delegate             to discuss                the         matter             verbally           with        the     immediate                      supervisor                  as noted
                     above.


         3.          Prior        to         the      formal              presentation                       of         the       grievance                 or      complaint                       to      the          immediate

                     Commanding                       Officer,           who,        for         the       purpose              of     these         grievance              procedures,                         is defined           as:


                                   For         Lieutenants                  - Battalion
                     (a)                                                                                   Commander,


                                   For         Captains             - Battalion
                     (b)                                                                         Commander,


                                   For         Battalion             Chiefs          - Division
                     (c)                                                                                              Commander,


                                   For                                      Fire       - The              Assistant              Chief          Fire
                     (d)                       Supervising                                                                                               Marshal,


                                   For         Fire        Medical            Officers                -                                  Chief          Medical                                      and
                     (e)                                                                                   Supervising                                                         Officer,


                                   For                            Chief         - Staff           Officer                   charged           with      administrative                            supervision                 over     the
                     (f)                       Deputy
                                   involved                division.




         Uniformed        Fire Officers       Association                                                        27                                  Term: March 20, 201 I to March                                   19, 20l8
                                                                                                                                                                                                                                     18005
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                        INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 31 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




         Every       effort         shall        be      made           to       find       ways          and        means           of        identifying                    and       removing                  the        cause           of    the

         grievance            or complaint.


         4.           If    the      matter              remains               unresolved                  following                 the        discussion                        outlined           above,             the         grievance
                      shall          formally                   be         submitted                 in      writing,                    on         a        prescribed                    form,           to         the          immediate

                      Commanding                         Officer,               as noted             above.             Such             formal               submission                    must,          in    any         event,          occur

                      within           120         days         following                  the     date      on        which             the     grievance                    arose.


         B-1.         Upon           request             of     the        aggrieved                employee,                 the        delegate                   shall         accompany                     the    employee                   at a

                      meeting               with        the      immediate                   Commanding                        Officer,                 as noted                  above,          who       shall           specify             date,
                      time          and      place         of        hearing.               Said      Commanding                              Officer               shall,         within           five        (5)     calendar                days

                      of receipt              of        appeal,            notify           all    concerned                  of     the        date,             time,       place          of     hearing             and         details         of
                      grievance.2



         2.           The         determination                       of       the        immediate                Commanding                            Officer              passing              on      the        grievance                 shall
                      be       in     writing,                and          a     report            shall        be        forwarded                          on      the          prescribed                    form          to     the          Fire

                      Commissioner,                           the       aggrieved                   and      the        delegate                 within               three          (3)      calendar                 days          after         the
                      meeting.


         3.           If   the       grievance                  is not          resolved             to     the        satisfaction                     of     the        aggrieved,                the         employee               has         the
                      right         to proceed                 to the          next         step     in the           grievance                 procedure.


         C-1.        Time           lost      by        a delegate                   or    union          representative                       in       the        adjustment                 of     a grievance                     shall         not
                      be compensable.


         2.          Time            lost          by      an         aggrieved                    member               in         the         adjustment                     of       a      grievance                 shall          not          be
                     compensable.


         D-1.        Failure           to Appeal                 -                grievance                decision                not        appealed                within           five                calendar                days         after
                                                                      Any                                                                                                                          (5)
                     receipt          of      the        Department's                        answer             in     the     previous                      step         shall      be considered                          as settled              on
                     the      basis         of     such         an answer                   and      not     subject               to further                 appeal.               This          limitation                is applicable
                     to all         steps.


                                                                                                           STEP           NO.            II


         A member             of     the      Union             Executive                   Board          shall         be        the        member's                    representative                        at this        step        of      the
         grievance          procedure.                   The          official             to whom              the      appeal               shall          be made                is designated                     as follows:


                                      For                                    Officer              - The      Division                Commander.
                     (a)                         Company


                                      For        Battalion                 Chiefs            - The         Staff        Officer                charged               with          administrative
                     (b)                                                                                                                                                                                               responsibility


                 the grievance               relates          to a nature             of an order          issued        by a superior,                      Section         25.1.1        of Regulations                   for the
         Uniformed         Force      shall be comphed                         with.




         Uniformed     Fire Officers             Association                                                      28                                     Term: March 20, 201 I to March                                     19, 20I8
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                    INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 32 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




                                         for    the         involved                 division.


                                         For                                Chiefs                 assigned                 or                                 to       the           Bureau              of      Fire         - The            Chief              of
                     (c)                             Deputy                                                                           reporting
                                         Department.


                                         For         all        other                                      Chiefs           -        The       Chief              in                                Bureau               of      Personnel                   and
                     (d)                                                      Deputy                                                                                        Charge,
                                         Administration.


                                         For                                         Fire            Marshals                   - The        Chief             Fire          Marshal.
                     (e)                         Supervising


                                         For         Fire           Medical                    Officer                 -     The            Chief            in                                    Bureau              of       Personnel                    and
                     (f)                                                                                                                                               Charge,
                                         Administration.


         A-1.        An       appeal            from             the        Step          I determination                              shall          be    forwarded                        by      the       aggrieved,                  in       writing,
                     on      the      prescribed                      form,          to            the      Officer              to     whom               the         appeal               is to        be     made            within              five       (5)
                     calendar              days             after       the         aggrieved                      received                 a copy               of     the           determination                      of        the     immediate

                     Commanding                            Officer.


         B-1.        Upon           request                of     the        aggrieved                          employee,                  a member                    of        the        Union              Executive                  Board            shall

                     accompany                       that       employee                      at a meeting                       with        the        Officer                  to whom                 the     appeal              is to be made

                     who         shall         specify              the      date,             time,             place          of    hearing              and         details               of     grievance.


         C-1.        The         determination                         of     the         Officer                 passing              upon           the        appeal               shall         be     in     writing                and        a report
                     shall         be forwarded                        on     the         prescribed                       form        to the           Fire          Commissioner,                             the      aggrieved                  and        the
                     Representative                          within               five         (5)       calendar                days        after          the        hearing.


         2.          If    the      grievance                    is not            resolved                      at this          level,          the       aggrieved,                       either            individually                    or     by       the
                     representative                         has       the     right                to proceed                to the            next         step        in the              grievance                 procedure.


                                                                                                                  SEP                NO.       III.


         The      President               and              members                       of         the           Executive                    Board                  may              be         designated                    as        the         Union
         representatives                  on    the         Department                             level;         no       more            than         four          (4)        members                  of     the        Executive                 Board
         are    to attend          a meeting.


         A-1.        An      appeal             from            the     Step             II determination                               must          be       forwarded                      in     writing             by      the       aggrieved,
                     on      the     prescribed                     form,            to        the         Fire        Commissioner                            within                 five         (5)     calendar                days         after        the
                     aggrieved                 receives                a copy                 of     the         determination.


         B-1.        The       Commissioner,                                the     Chief                  of                                     the       Chief                in     Charge                - Bureau               of     Personnel
                                                                                                                  Department,
                     and      Administration,                               and/or                 their         designees,                 the       aggrieved                       and/or             the     representatives                           shall
                     work           for        a satisfactory                            resolution                    of        the        grievance                       or     complaint                     through                 conference,
                     negotiation,                    and          agreement.                             Such          conference                     shall            be        held         within             ten        (10)         days         of     the
                     receipt         of        the     appeal.                The             Commissioner                             shall          within                five       (5)        days         after        such          conference
                     serve         the     determination,                            in writing,                     upon             the    aggrieved                      employee                     and      the         representative.




         Uniformed    Fire Officers             Association                                                                29                                     Term: March 20, 201I to March                                      19, 2018              18005
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                     INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 33 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




                                                                                                                        STEP                 NO.         IV.



          If,    after        completion                    of      all     of      the       steps            provided                  for        above,             the      grievance              has      not      been          resolved,                the
          Union            solely           shall         have            the       right           to        bring          such         grievance                     to     the      Impartial             Chair           for     arbitration                    in
          accordance                     with        the      applicable                      provisions                     of        the      New              York          City      Collective                 Bargaining                   Law           and

          Consolidated                      Rules           promulgated                            by     the        Office            of Collective                         Bargaining                with      respect             to arbitration.
          Notice             of the         Union's               intent            to proceed                   to arbitration                        shall           be served            on the            Commissioner                       of     Labor
          Relations                 within            ten        (10)          days           of        receipt              by     the        Union               and         the      employee               of      the       decision               of      the
          Commissioner                          or     the       designated                        representative.                             In     addition,                 the     Employer                shall         have         the        right       to

          bring    directly                    to     arbitration                   any         dispute                 between                    the      parties             concerning                 any        matter            defined                as a
          "grievance"
                                          herein.                 The            Employer                       shall          commence                          such           arbitration              by      submitting                    a written
          request            therefore                to the          Impartial                     Chair,            with          a copy               to the          Union,            and       the      matter           shall          proceed             in

          accordance                     with         the        Consolidated                            Rules           of        the        Office              of     Collective                 Bargaining.                      The       Impartial
          Chair          shall          hold         a hearing                 within              ten         (10)      days            after           the      Chair          receives              a request              for      arbitration                   at
          a time          and        place           convenient                     to the              parties,             and        the         Chair          shall         issue      an award                  within          ten      (10)          days
         after         the      completion                   of      the         hearing.


         Section              2.


         The          time         limits           contained                  in      this         Article             may            be      modified                  by      mutual             agreement.                   Any          grievance
         decision                 not       appealed                 within               the           time          limits            prescribed                      in     this      Agreement                    after          receipt           of      the
         determination                       of the          appropriate                       department                      official               shall        be considered                     settled           on      the     basis          of such
         determination                       and       shall          not         be subject                     to further                  appeal.


         In      the      event             that       the          Department                           fails          to        comply                 with           the      time         limits          prescribed                   herein,             the
         grievance                 automatically                          shall         be advanced                          to the           next         step.


         Section              3.


         It     is    understood                    and       agreed                by        and         between                  the         parties             that         there      are       certain            grievable                disputes
         which            are      of     a department                          level          or        of     such          scope            as to             make          adjustments                    at Step          I and                         II of
                                                                                                                                                                                                                                              Step
         the         grievance              procedure                   impracticable,                           and,          therefore,                 such           grievance               shall        be instituted                   at Step           III
         of      the      grievance                   procedure.                         The             Union               may             petition              the         Impartial               Chair           for      leave            to     file          a
         grievance                 involving                 potential                   irreparable                    harm             concerning                          safety       and       health                               at Step               IV.
                                                                                                                                                                                                                      directly
         The          Impartial             Chair           shall          have          the       power              to permit                 such           grievance                at Step          IV     for     good          cause           shown
         or     direct            said       grievance                    to      be      instituted                    at     Step            III.         If     the         Impartial             Chair            determines                  that         the
         grievance                 may          be properly                     filed          directly               at Step                IV,      the        City         retains         its    right       to assert              all    defenses
         which           may         be properly                     raised             at Step                IV.


         Section             4.


         When            possible,              every            effort           shall         be made                  to hold               grievance                     hearings           when           a union              representative
         involved               is on        duty.




         Uniformed           Fire Officers             Association                                                                30                                     Term; March 20, 201 I to March                               19, 2018
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                           INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 34 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




         Section             5.


         Individual                    Borough                Commands                    shall      not            establish                    policy              and/or         programs               at    variance          with         this

         Agreement.                      A copy               of    every       Borough                  policy               directive                   shall        be sent               to the     Union        when         issued.


                                                                                      ARTICLE                            XIX           - DELEGATES



         The         Union             shall         designate              a Delegate               for           each        Battalion                       and     the        following             units:



                                                                                      Office             of     the       Chief                 of     Department
                                                                                              Division                   of    Fire             Prevention

                                                                                                     Division                     of        Training
                                                                                                          Division                   of         Safety
                                                                                                              Marine                Division

                                                                               Division              of        Repairs                 and            Transportation

                                                                                           Community                           Relations                       Bureau

                                                                                    Medical              Division                   and          Medical               Office
                                                                                                  Fire        Emergency                              Division

                                                                             Bureau           of     Fire           Investigation                              (2 Delegates)



         Each           delegate                    shall         perform            the        regular                  duties                 as        an     employee                     and      shall       be      considered                  a

         representative                        of     the     Union.


                                                                                          ARTICLE                         XX           -    NO STRIKE


         The          Union             and           the         Employees                shall          not            induce                 or        engage             in     any         strikes,         slowdowns,                  work
         stoppages                or      mass            absenteeism                 nor       shall          the        Union                 induce               any      mass           resignations             during        the      term
         of    this      Agreement.


                                                                             ARTICLE                      XXI             - IMPARTIAL                                   CHAIR


         As     soon         as practicable                         after     the      execution                    of     this            Agreement,                      the      parties           hereto       will     designate              an
         Impartial                Chair              to     act     during          the      term             of     this           Agreement.                             The          Impartial          Chair          shall     serve          as
         arbitrator               in     all        instances               where         arbitration                     is called                    for      under             the        terms      and      conditions             of      this

         Agreement,                     and,         further,            he shall         be available                     to serve                   as mediator                   in all       disputes         arising         under         this
         agreement                 or between                      the      Union         and      the        Employer.


         Should           the          Impartial                  Chair       resign,             refuse             to       act          or        be      incapable                  of    acting        or   should           the     office
         become              vacant                 for     any      reason,           the      parties              shall             immediately                         designate                 another        person         to     act      as
         such         Impartial                Chair.             If the     parties         cannot                agree          on        the        successor                  Impartial            Chair,       then      arbitrations
         under         the    grievance                     procedures               of this        Agreement                          shall              be held           pursuant             to the        Consolidated               Rules
         of    the     Office            of         Collective              Bargaining.




         Uniformed           Fire Officers                Association                                                     31                                         Term: March 20. 201I to March                          19, 2018
                                                                                                                                                                                                                                                        8005
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                      INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 35 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




                                                              ARTICLE                         XXII          - DETAILS                      TO OTHER                            UNITS


          Section           1.


         A.               In the            event        that          a Company                     Officer         is detailed                  to a unit             other            than      the      unit      to which                 that

                          Officer             is permanently                       assigned,                if that        Officer               is required                to report              at the       other        unit        at the

                          start        of     a respective                     tour         (e.g.,      0900,           1800,        etc.),            that      Officer             shall         receive           compensation

                          for     travel          to the          unit        to which               that      Officer           is detailed                  at the        rate     of      time        and        one-half             for     45

                          minutes              of     travel             time         if     the      detailed            unit      is      within              the     same             borough               as    that         Officer's
                          permanent                  unit         or     1-1/4         hours           if the       detailed              unit         is in a different                     borough               than      that        of     the

                          permanent                  unit.


         B.               In     the        event        that          a Company                     Officer         is detailed                  to     a unit         other            than      the      unit      to    which              that

                          Officer            is permanently                       assigned               and       that     Officer               cannot            return          to the        permanent                 unit      within
                          a regular               tour       of        duty      (e.g.,         by       1800,          0900,        etc.),            that      Officer             shall         receive           compensation
                          for     travel          to the          permanent                   unit       at the         same        rates          as stated             in     paragraph                A.     hereof.


         C.               In any            event,          if the       Department                     transports               such       detailed                Company                Officer,            then        that      Officer
                         shall         receive              compensation                        at time          and       one-half                only         for     the        actual          travel          time      outside              of
                         the      regular            tour         of     duty.


         Section           2.


         In the     event           that       a Company                      Officer           is detailed               for     more           than         a single           tour        and      is entitled            to receive
         compensation                       for      travel            time,          the      Company                  Officer            so      detailed              shall           receive            compensation                        for
         travel         time      in the          manner                prescribed                   in Section            1 of      this         Article             only         for     the      beginning               of     the        first
         and      the     end       of      the      last     day        of      such         detail.


         Section          3.


         A Company                  Officer              shall         not     be eligible               for    compensation                           for    travel          time        as provided                in this         Article
         if:
                                                                                                                                                                                                                                                       .


         a.              The      detail            is for        training             assignment                  of     any      type          or      to any                                 location,
                                                                                                                                                                        training


         b.              The      Company                    Officer             is detailed                while         on      light          duty         status,


         c.              The      Company                    Officer             who          is detailed               is assigned                   to the        limited              service         squad,


         d.              The      Company                    Officer             is detailed                from         a staffing               pool,


        e.               The      Company                    Officer             who          is detailed               earns       overtime                   on     the      detail,




        Unirormed         Fire OfOcers Association                                                                  32                                       Term: March 20. 201 1 to March 19. 2018
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 36 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




         f.               The                               Officer               is detailed           to a company                         in   the      same         quarters         as that          Officer's             own
                                    Company
                          or in adjacent                   quarters,


         g.               The       Company                 Officer               is a covering                officer.



         Section           4.


         When                                    overtime                   compensation                       for         travel       time        as     required             by     this        Article,           the      basic
                         computing
         hourly          rate      excluding               all    premiums                   shall      be used.



         Section           5.


         When            a covering              officer           is to          be    given          a one-tour                   assignment                  outside         the     assigned              division              and

         there      are         multiple         vacancies,                   best     efforts          will          be made           by        the    Department                   to assign           that       Officer           to

         a division              as close         as possible                     to that      Officer's               residence.




                                                             ARTICLE                        XXIII         - SPECIAL                      EXPENSE                        FUND


         Section           1.


         The       Special           Expense               Fund             for    Firehouses                  will         be      continued              in     the     amount            of     $100        per      unit        per
         year.       A      Unit         for    these            purposes               is     defined                as     a Fire          Company,                   a Rescue              Company,                 a Squad

         Company,                 a Marine             Company,                    a Fire       Battalion,                  a Fire      Division,                a Fire        Prevention               District          Office,
         and       a Super            Pumper               Company.                     The          purpose               of     establishing                  such      Special           Expense                Fund        is    to
         enable          certain           purchases              to        be     made         with       the         least         possible            loss      of     time.        These            purchases              shall
         entail      a minor               expense           and        shall          be of         an emergent                     nature        (that         is, cannot           practicably                be    handled

         by      normal           requisition              procedures).




         Section           2.


         The      maximum                  expenditure                 per        purchase             shall          be $25.          Expenditures                     in amounts                not    exceeding              $25
         shall     be authorized                      by    the     Unit           Commander.                         All        expenditures                   shall     be      subject          to the        procedures
         as set      forth         in PA/ID            2-70,           effective             January             26,         1970.


         Section           3.


         Subject           to      the      Comptroller's                         approval,             units          shall          only        be     required              to     submit            annual          Special
         Expense            Fund           reports,         provided                 that     such       report             is submitted                 by      May       15.


         Section           4.


         The      Fire      Department                 shall       establish                 a pilot      program                   involving            no       more      than       3 companies,                    wherein
         the     Special          Expense             Funds            of     such          companies                 shall         be increased                 so as to allow                  for    the    purchase              of




         Uniformed         Fire Officers         Association                                                     31                                 Term: March 20, 201 I to March                            19, 2018
                                                                                                                                                                                                                                    1800    5
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                     INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 37 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




         necessary                supplies              and      materials               for       the     company                 quarters                 from         such      Funds.             The     Department                   shall

         monitor             and        evaluate              such        program                  and     keep          the       Union              advised.




                                               ARTICLE                     XXIV                -   LABOR-MANAGEMENT                                                         COMMITTEE


         Section             1.


         The       Employer                      and       the       Union             recognize                     that       cooperation                        between               labor          and        management                      is

         indispensable                      to the         accomplishment                           of     sound             and       harmonious                        labor     relations             and       agree       to jointly

         maintain               and        support            a Labor-Management                                      Committee                      ("Committee").



         Section             2.


         The       Committee                      shall          consider             and           may         recommend                        to     the         Fire         Commissioner                      changes            in     the

                              conditions                   of      the      employees,                      including,                    but        not      limited             to,        health          and     safety          issues.
         working
         Matters           subject             to the           Grievance                Procedure                   contained                  in this        agreement                     shall      be appropriate                 items

         for     consideration                     by      the     Committee,                       but     submission                     of        a matter             to the        Committee                  shall      not      affect

         the     right       to grieve               the        matter.


         Section           3.


         The      Committee                      shall          consist          of      six        members.                   The         Fire         Commissioner                           and      the    President              of     the
         Union           shall         each       select         three       members,                    and         may       designate                an alternate                   for     each      member              authorized
         to act        in the          absence             of    a member.                     Members                  shall         serve           for     the        term      of    this         Agreement,              provided,
         however                that       the     appointing                    party             may      remove                 members                   that        party          has      appointed             at     any         time.
         Vacancies                 shall         be filled           by     the       appointing                     party.


         Section           4.


         The      Committee                      shall        select        a Chair                from         among               its    members                   at each             meeting.              The         chair      of     the
         Committee                   shall         alternate              between                  the     members                    designated                    by     the      Fire         Commissioner                       and      the
         members                  designated               by      the      President                 of       the      Union.              A        quorum               shall        consist          of    a majority              of     the
         total     membership                       of     the       Committee.                          The         Committee                    shall        meet             at the         call     of    either         the     Union
         members                or     the       City         members                 at times             mutually                 agreeable                 to      both        parties.             A written             agenda           of
         the     matters             to be discussed                      shall        be provided                      by      the       party         calling            the     meeting              at least       one         week         in
         advance             of      the      meeting,             and       the       other          party           shall        provide              any         additions                to the      agenda            at least         one

         day      in     advance.                 Minutes                shall        be       kept        of    each           meeting                with          responsibility                    for    keeping              minutes

         alternating                 between              the      members                 designated                    by        each         of     the         parties.             Copies          of    minutes              shall      be
         typed         and        promptly                distributed                 to all        members                   of    the         Committee.                       The      Committee                 shall          make       its
         recommendations                           to the          Fire      Commissioner                             in writing.




         Uniformed         Fire Officers            Association                                                        34                                    Term: March 20, 201 1 to March                            19,   201818005
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 38 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




                                                                 ARTICLE                   XXV-A                - PRODUCTIVITY                                      ISSUES

         Section            1.


         The        Union         recognizes                 that        the        provisions           of     this          Article           XXV-A             are     matters              concerning              which          the

         City       has     the     right        to act           unilaterally.                Notwithstanding                             the     above,          the    parties             agree       to the       following
         sections:




         Section           2.             Flexible                Response.


         The        Union         recognizes                     the     unilateral            right       of      the        City        to determine                  the     type          and      level     of     response,
         City-wide.


         fiection          3.             Weighted                     Response                Index          ("W.R.I.")


         A.               The      impact             of    the        W.R.I.           decision           is suspended                        until      July      1, 1973.


         B.               Between                December                      31,      1972         and        July             1,      1973,          the      Impartial              Chair           shall         study          data

                          presented              by        the     parties            in order         to determine:



                          (1)             What             the     data        shows          with       respect              to the           W.R.I.



                          (2)             Whether                 the        Impartial           Chair          wants             to     make           changes           in     the      cut-off          numbers              in    the
                                          W.R.I.


         C.               If after        July        1, 1973             there         is an application                        of     the      W.R.I.          as it is now                 or may           be changed              by
                       the        Impartial            Chair,             the        52-week           period            of      measurement                     referred          to in the            decision          shall        be

                       July         1, 1972            to July             1, 1973,           or such           later          period            as the       Impartial             Chair           may        provide.


         D.            After         July        1, 1972,                the     City      may         make             unilateral              changes           and         install         programs            unilaterally
                       subject            to the           following:



                       (1)                Submission                     of     the     intended           program                     to the      Office          of    Labor           Relations.



                       (2)                No less            than         2 weeks             notice          of    the          change           is to be given                 to the         Union.



                       (3)                Within            the        two      weeks          the     Union             is to be given                   an opportunity                      to discuss          the changes
                                          with        the        City.



                       (4)                If   no      agreement                     is reached            as a result                   of     such       discussion,                  the     City      may         install         the

                                       program;                    and        the     Union          reserves              all        rights      it has         to oppose              the     same.


        Section           4.


        Runs        and         workers          shall           be credited               to the        relocated                    working            company.




        Uniformed         Fire Officers          Association                                                       35                                  Term: March 20, 201 t to March                           19. 2018
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                     INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 39 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




                                                      ARTICLE                      XXV-B                   - PRODUCTIVITY                                            ISSUES


          Section         1.      Attack          Units


          A.         The       Union       recognizes                the        right      of the               Fire     Department                        to establish                    Attack             Units         as follows:



                      1.           In    those         quarters               which             at     the        time          of     the          installation                   of      an      Attack             Unit         house             a
                                  Tower          Ladder              and         Rapid             Water               Pumper,                 the        companies                     in     those          quarters             may            be

                                  merged           (into          1 company)                         and        their         designation                    changed                    to Attack              Unit          Company.
                                  Each          such          company                     so         designated                      and            merged                as         an       Attack               Unit         shall             be

                                  commanded                     by       a Company                         Officer             of      the      rank           of        Captain               at all         times          and       on         all

                                  tours.         If     the      Tower                Ladder               or      Rapid             Water                Pumper                of      an      Attack               Unit      is out               of

                                  service,            it will        be replaced                      by        a like         piece           of     equipment                      from          available                spares           of      a

                                  non-Attack                 Unit        Company                      as quickly                    as possible.


                     2.           Attack         Units           shall          be installed                    only          in quarters                  currently                 in Type                 7 Hazard            Region,
                                  as that        Region                is now            designated                      by      the        Fire          Department,                        and        in    City          Island,           and
                                  will      be relocated                   or     interchanged                          only         with       other             Attack             Unit          Companies.


                     3.           The       Department                   may            install            a maximum                      of        ten     (10)         Attack               Units.


                     4.           At     the     time           an     Attack              Unit            is     installed               there            will        be       an        increase              in     quota           in      the
                                  number           of       Captains               so that             there           will      be a sufficient                            number              to staff             such       unit          and
                                  a reduction               in the           quota         of     the       number               of     Lieutenants.                         This            provision               does       not         limit
                                  quota          increases                   and/or             decreases                      which                may            result            due           to        other           factors              or
                                  Department                  policies.


                     5.           Each         Attack           Unit          shall        be        assigned                  clerical              help         in      the        rank       of       Firefighter                  during
                                  the daytime                tours,          except             Saturdays,                    Sundays                and          Holidays.                   Duties           to be performed

                                  by     such     Firefighter                    shall          be determined                          by      the         Company                   Commander.


                     6.           The       Attack          Unit         program                  shall          not      be used               as a factor                  in the            reduction               of     response.

                                  However,              the      union            recognizes                     the      rights          of        management                          to reduce              response               and           to
                                  change         alarm           assignments                         for     other            reasons.               This           shall       not          change            the     nature           of      an
                                  Attack         Unit         as a two-piece                         response.


                     7.           The       Department                       shall        establish                    a training                   program                  for          Officers              who          are       to         be
                                  assigned             to     the        Attack             Units               and       shall           familiarize                     the        Uniformed                       Fire       Officers
                                  Association                   with          such          training                   program.                      Any            Company                     Officer               permanently
                                  assigned            to the         Attack             Units          shall            receive             training               in such              training              program              prior          to
                                  that      Officer's            assignment.                          Every             reasonable                    effort           shall          be      made            to     provide            prior
                                  similar        training               to      Company                      Officers                who            will          be      temporarily                        assigned            to     such
                                  Attack         Units.


                                                                                                                                                                               Officers'
                     8.           The        Department                      shall         provide                 the          Uniformed                         Fire                                   Association                        with




         Uniformed    Fire OfOcers Association                                                              36                                       Term: March 20. 2011 to March                                    19, 2018
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                        INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 40 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




                                                 fourteen            (14)        days           notice          prior        to the          installation               of any              Attack             Unit.               Any           Company
                                                 Officer            who         by     virtue            of     the      establishment                      of    an         Attack              Unit         is to be reassigned                                     to
                                                 another            company                     shall          be     given           a reasonable                     priority                 consideration                             in     choice              of
                                                 assignment.                    However,                   the      Department's                       decision                   shall         be final.



         Section            2.


          Firefighters                 in an           Attack           Unit          shall        not         be required                   to perform                 duties             of     a supervisory                                nature          on         a
          regular          and         recurring                   basis         as     a result               of     establishment                        of    an      Attack                 Unit.              If    it        is     found           by         an
         arbitrator              that         a particular                  duty           performed                    by       a Firefighter                    in     an         Attack              Unit            is supervisory                              the
         arbitrator              may          order          the     cessation                  of the         particular               duty         found            to be supervisory                             and            the         arbitrator's
         award           shall         be         limited            solely           to    the         ordering                of    such          cessation.                     It     is recognized                            that          fire     scene
         supervision                   is continued                   by        means            of a handie-talkie                           or similar               communication                               by        an officer                  during
         excursions                (such              as,     without                limitation,                examining                    a floor            above             a fire,             examining                         the      front         of         a

         building,              or attending                       to other           matters             that        require           that        officer's            presence)                     from             the        fire        floor,         hose
         line         locations,                 apparatus              locations                 or      other          fire        scene          operational                     areas.              Duties                performed                       by          a
         Firefighter               not        in the          presence                of an officer                    but      pursuant              to handie-talkie                            or similar                  communication
         with         an officer,                 including                (without                limitation)                  relaying             of     orders            received                  from             an officer,                     do         not
         constitute              supervisory                       work.             Officer             supervision                    via     a handie-talkie                            or     similar               communication                                 is
         considered                to be direct                     supervision                    and         control           of     any         such        operation.


                                                                            ARTICLE                           XXV-C              -    NEW PROGRAMS

         The         Commissioner                           may       elect          to submit                 a proposed                   program              under              the         provisions                    of        either          Article

         XXV-A,              provided                  however,                 that       having              elected           which             procedure                 to follow,                 the        Commissioner                               may
         not      thereafter                  resubmit                the        same             program                under           the         alternative                    procedure.                          In     the             event           it     is
         determined                by        the       appropriate                    forum             that     the     Commissioner                           did     not         have          the     right              to proceed                  under
         the     Article           elected,               the       Commissioner                          may          then          seek      to proceed                    under              the     alternative                       procedure.



         Notwithstanding                            the       above,             the        Union              agrees            that        the      Commissioner's                                  right         to        implement                       new
         programs                under              Article             XXVI-A                     has         in      no       way           been          diminished                      by         the         inclusion                      into          this
         agreement                of        Article           XXVI-C.


                                                        ARTICLE                        XXVI              - LINE              OF DUTY                       DEATH                    BENEFIT


         Section           1.


         In     the     event          that         a Fire           Officer            (line)            or     Fire        Medical                Officer            dies             because               of        an     injury              incurred
         through           no      fault          of      that       Officer's              own           while          actually              responding                     to,        working               at or                                       from
                                                                                                                                                                                                                               returning
         an     alarm,           or,        in      the       case         of    a Supervising                           Fire         Marshal               I and            II         because               of        an     injury               directly
         resulting           from             a hazard                unique               to     Fire         Marshal                duty         through              no         fault         of     that            Marshal's                       own,           a
         payment            of $25,000                      will     be made                from          funds          other          than        those        of the            Retirement                      System,                     in addition
         to any         other          payment                  which           may         be      made            as a result                of     such        death.                 Such          payment                     shall          be made
         to    the      beneficiary                    designated                 under            the         Retirement                   System              or,     if    no         beneficiary                     is so designated,
         to the        estate          of     the      deceased.




         Uniformed         Fire Officers               Association                                                       37                                     Term: March 20, 201 I to March                                          19,    201818005
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                    INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 41 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




         Section           2.


         Semi-private                    hospital           accommodations                         shall        be provided                 for     employees               injured        in the       line     of duty.




                ARTICLE                        XXVII             -   DEATH              BENEFIT                     UNUSED                  LEAVE               AND            COMPENSATORY
                                                                                                                 TIME


         If    an employee                     dies       while         employed              by       the     City,        that     employee's                 estate         shall     receive          payment           in
         cash       for     the         following            as a death               benefit:


                                                                                                                                                            days'
         A.               All      unused             accrued            annual         leave          up     to a maximum                    of     54                   credit;


         B.               All      unused                accrued          compensatory                       time          earned       subsequent                  to     March          15,     1968          which       is
                          verifiable                by    official         Department                   records            up     to a maximum                   of      two     hundred          (200)         hours.




                                                                        ARTICLE                  XXVIII                - MISCELLANEOUS



         Section           1.


         The       City         shall         continue            to    maintain          in effect             for        each     Fire      Officer           (line)         rank    the      Limited          Service
         Status       quota             in effect          on        September            26,          1975.


         Section           2.



         Company                 relocations                as provided                 for      on     assignment                  cards         will     be    reviewed              after     the      program          is
         operational.                    It    is     intended            to    relieve           the        busiest            companies                from       the     added         burden           of    routine
         relocations.


         Section          3.


         Damaged                tools         and        equipment             will      be repaired                  and/or        replaced              promptly.


         Section          4.



         Photocopy                machines                will         be provided               for    each        Division.


         Section          5.


         The       Fire         Department                   will        supply          the       Union              on     a regular               basis,       data                             to     determine
                                                                                                                                                                               necessary
         compliance                with         the       workload             standards               referred            to in this         Agreement.


        Section           6.




         Uniformed        Fire Officers             Association                                                38                                 Term: March 20, 201 I to March                    19, 2018
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                      INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 42 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




         To        the      maximum                            extent             practicable                      and         consistent                   with          City         policy,              parking              spaces              up      to        a
          maximum                     of      one         space            per         unit,        will      be made                  available              for       the         cars        of    employees                 adjacent             to,     part

          of,      or    as      close               as        possible                 to        firehouses,                  and         such        spaces                 will         be        marked             appropriately.                       The

          Department                       will           issue            appropriate                      parking                 permits            for        the         designated                   areas.             The       UFOA                shall

          notify         the          Department,                           the        Transportation                          Administration,                            and         the        Office          of      Labor          Relations                 of

         any        requests                  for     parking                  spaces.                The      City            shall         have           10 days              to    respond               to such            requests.                  If the
          response               is a denial,                        it shall            be specific                    as to          the     reasons.                  If     the        UFOA             disagrees               with         any        such

         denial,          it shall              inform                the      Office              of      Labor          Relations                  as to the                specific               reasons          for     its disagreement,
         and       may         refer            the        matter              to the             Impartial               Chair          for        advisory              arbitration.


         Section            7.


         In      order        to       improve                      the     efficiency,                    productivity,                      health             and         morale             of     officers,            existing            practices

         regarding                 meal              periods              shall          be modified                      as follows:


                          Each                unit        shall           be      scheduled                   to        receive            one       half-hour                  meal            period         in each              tour       as

                          described                       in        AUC.                Response                   to     fires        and          other         emergencies                         by    a unit            during           its
                          rest         period              shall            be governed                      by         the     provisions                  of     that        circular.


         Section            8.


         The        Department                         shall              provide                 each        member                    with          a laminated                      identification                       card,          including                a
         photograph                      of     each            member.                      In     the     event             the      card         is lost,           the      replacement                    cost         shall       be borne                  by
         the      employee.                       Possession                      of     the        identification                     card         shall         be mandatory.                            If there           is a change                 in the
         use       of    identification                         cards             for        purposes              other            than       identification,                        the       City       and        UFOA             shall         meet         to
         discuss           those              changes                 and         bargain,                 where          necessary.


         Section           9.


         A.               Each                member                      shall          receive              a         duplicate                copy             of         any       medical                 records              made                      the
                                                                                                                                                                                                                                                     by
                          Department                           which              are        included               in        the      member's                   medical/personnel                              file       at the         time        of     the
                          preparation                          of    such          records.


         B.               The            Department                         shall              have         a reasonable                       time          to                             and         implement                   the
                                                                                                                                                                    develop                                                                  necessary
                          systems                    and        paperwork                      to comply                  with          the      foregoing.


         Section           10.


         Pursuant                to        regulations                         promulgated                         by         the       Department,                           the      Employer                    shall        reimburse                    any
         employee                  for         property                   loss         or      damage               sustained                  to     the        employee's                      personal               vehicle            when            such
         vehicle's             use            is authorized                        to        provide           transportation                         while             in     the     performance                       of     the     employee's
         duty.

         Section           11.




         Uniformed         Fire Oflicers                   Association                                                            39                                    Term: March 20. 2011 to March                                  19. 2018
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                        INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 43 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




         The          City        shall        furnish               to each                  unit      a copy               of     the        collective                bargaining                     agreement                     within        60    days

         of     its     final       approval.



         Section                12.-       Performance                              Compensation


         The          City         acknowledges                              that         each            of     the         uniformed                    forces           performs                     an        important                 service           that
         reflects            the        diverse               missions                   of     the        City's            uniformed                   agencies.                    In     order            to     reward             service          of     an

         outstanding,                     exceptional                         nature,                 each          of     the         uniformed                    agencies                 will            establish                a performance

         compensation                         program                   to     recognize                       and       reward               such        service,              tailored                to     the        unique            missions            of
         the     individual                   uniformed                      agency.


         The          parties          agree            that      additional                    compensation                            may         be paid              to employees                        performing                   outstanding,

         exemplary,                     difficult                and/or              unique                 assignments.                            The           City         will         notify             and          discuss            with       each
         affected                union             of      its       intent              to         pay         such          additional                   compensation                             and            the       individuals                 to     be

         compensated.


         The          criteria          for     the        granting                 of        performance-based                                  compensation                          shall         be based                  upon         outstanding
         performance                      in the           work              assigned,                 and/or              performance                       of    unique              and        difficult               work.


         The          performance-based                                   compensation                              payments                   provided                  for     in        this      section                shall        be     one-time,

         non-recurring                        cash        payments                   subject                to applicable                      pension              law.         An employee                             can     receive           no more
         than         one        payment                annually.


         This           provision                  shall            not        affect                any         existing                   productivity                   programs                     covered                  in      any       existing
         collective                bargaining                     agreements.                          Nor           shall         this        provision                 be construed                        to     waive             any      obligation
         of    the       City       to negotiate                       over         future             productivity                         programs               as required                    by      applicable                   law.


         Section             13.


         All      Fire           Officers                 shall           be        required                   to        assume               all      the        duties              associated                    with          completing                  the
         electronic                forms:               PCR,           CD-72,                  CD-73                and,      MD-X3.                     In completing                         the       CD-72,                 CD-73             and     MD-

         X3,      Fire           Officers               shall          verify            an         incident               as a witness                   or       indicate             that         the          officer           completing                the
         form          was        not     a witness                    to the            incident.


         Section             14.


         The      resolution                  of        the      Board              of        Estimate                of     the        City        of    New            York           dated            June            27,      1957,         states        the
         following:


                          Members                    of       the       Force                 shall         be       granted                 terminal              leave          with            pay         upon             retirement               not     to
                          exceed              one         month              for         every            ten        years             of    service,             pro-rated                 for         a fractional                    part       thereof
                          provided,                 however,                    that           no      terminal               leave            shall         be granted                    to an             employee                 against           whom
                          departmental                          disciplinary                         charges               are      pending.


         Effective               February                 1, 2015,                 such          employees                        as described                    in the         Resolution                       above          and        are    entitled
         to    payment                 and      who              are      members                      of      the         UFOA               shall       now            be     entitled                to     voluntarily                  choose            the




         Uniformed           Fire Oflicers              Association                                                               40                                 Term: March 20. 2011 to March                                      19, 2018
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 44 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




         option         of       a one-time                     lump           sum          payment               as      their        terminal           leave        benefit         in      lieu      of     their     current
          terminal           leave          benefit             prior          to retirement.                   Such          payments            shall      be made             as soon           as practicable                  after

         retirement.                In      the        event            that      a change                 in     legislation               is    needed          to    effectuate              this      agreement,                 the
         parties        agree            to jointly              support               the     necessary                 legislation             to implement                  these        terms.


         Section             15.


         The        Union          has          withdrawn                 the        following              litigation:
                •        BCB-2928-1                          1 (RosterStaffing)
                •        BCB-3099-13                                                             Fire      Marshal                Staffing)
                                                                (Supervising
                •        BCB-4012-13                            (Promotions)


         The        Union's          withdrawal                     of     BCB-3099-13                           shall         be without             prejudice              to its    legal        rights       if a similar

         controversy                 arises            in the       future.


         The        Union          further             agrees           that         it will         not    proceed               further        on    the    following               litigation:
                •       A-13760-1                      I and        Index             No.       152070/13                  (Fire        Apparatus)




                                                             ARTICLE                         XXIX          -     QUARTERMASTER                                     SYSTEM


         Section            1.


         Fire       Officers             will        be included                  in the         Fire       Department                   Quartermaster                   System          and          receive       an annual

         cleaning            allowance                   of $520               per     Fire      Officer            (line)         and      Supervisory                 Fire     Marshal              I and      II_and            $355
         per    Fire      Medical                    Officer.


         Section         2.


         Fire       Officers              and          Supervisory                      Fire         Marshals                  shall     be       afforded             the     same          tax       treatment              of     the

         cleaning            allowance                   as currently                   afforded                to Firefighters                  in the      Quartermaster                   System.




                                                                          ARTICLE                       XXX            - APPLICABLE                           LAWS


         The      provisions                    of    this      Agreement                      are     subject            to     applicable            provisions              of     law,         including            the        New
         York        State         Financial                 Emergency                   Act         for    the        City       of    New        York,       as amended.




         Uniformed       Fire Officers                Association                                                    4)                               Term: March 20, 2011 to March                            19. 2018
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                         INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 45 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




                                                           ARTICLE             XXXI           - SAVINGS           CLAUSE


          Should       any         part   of    this   Agreement          or      any   provision       herein      contained          be    rendered       or        declared
          invalid      by    reason        of    any   existing     or subsequently              enacted     legislation,        or    by    any   decree        of     a court
         of   competent             jurisdiction,         such     invalidation          of    such   part   or    portion      of    this   Agreement            shall      not
          invalidate         the     remaining         portions     thereof.




         Uniformed     Fire Officers       Association                                  42                    Term. March 20, 201I to March              19, 2018
                                                                                                                                                                                 8005
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                               INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 46 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




           WHEREFORE,              we        have     hereunto      set our   hands   and   seals      this          day   of        ht       b           2018




                                                                                  UNIFORMED                   FIRE   OFFICERS             ASSOCIATION,
                                                                                  LOCAL         854,       INTERNATIONAL                 ASSOCIATION

           CITY    OF    NEW       YORK                                           OF FIREFIGHTERS,                   Affiliated      with   AFL-CIO




           BY:                                                                        .
                   ROBERT               W.     LINN                                         J          ES            ONDA
                   Commissioner                                                             P esi             t




           APPROVED             AS TO FORM:




           BY:
                   ERIC         EICHEN                     Z

                   Acting        Corporation             Counsel




           DATE    SUBMITTED                   TO THE            FINANCIAL        CONTROL              BOARD:




           UNIT:   FIRE         OFFICERS
                                                                                                                       OFFICE       OF      LABOR        RELATIONS

                                                                                                                                  REGISTRATION

           TERM:        March     20,    201I         to March       19, 20I8                              OFFICIAL                                        CONTRACT




                                                                                                                                                                     DATE:

                                                                                                       f             005                                   ann=
                                                                                                                                              .   .




                   '
           Ud          Fire Ollicers    Association                              43                         Term: March 20, 201I to March 19, 20I8
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                            INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 47 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020


                                                                                 THE         CITY      OF       NEW      YORK

                                                               OFFICE                 OF         LABOR                  RELATIONS
                                                      40        Rector         Street,           New           York,     NY           10006-1         705
                                                                                         http://nyc.govloir



          JAMES       F. HANLEY
          Cortsmsstaur
          MARGARET           M. CONNCR
          First Deputy Cortertissimier




               John       J. McDonnell,             President
               Uniformed             Fire     Officers         Association
               225     Broadway,            Suite        401
               New        York,      NY       10007


               Dear       Mr.     McDonnell:


                             A medical           expert        designated      by     the    UFOA        and     the   UFA      and    a representative       designated         by
               the    Fire       Department         shall       meet     to develop         procedures          to monitor       Firefighters        who    may   be exposed
               to hazardous            materials.



                                                                                                                        Very      truly     yours,




                                                                                                                             MES          F. HANLEY


               AGREED              AND        ACCEPTED                 ON BEHALF               OF THE           UFOA



               BY:                                        ,
                             J    hn J.               nnell




               Modified      - Uniformed      Fire Ollicers      Association                                            Term:    March      20. 2007 to March         19, 201I

                                                                                                                                                                  1    8   0     0    5
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                   INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 48 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020

                                                                                THECITYOFNEW                              YORK

                                                          OFFICEOFLABORRELATIONS
                                                   40        Rector           Street,           New          York,        NY         10006-1705
                                                                                        http://nyc.gov/olt



       JAME      S F. HAN LE Y
       Correntssine
       MARGARET       M. CONNGT
       Fim    Deptcy Cementssimer




              John      J. McDonnell,            President
              Uniformed           Fire   Officers         Association
              225    Broadway,           Suite      401
              New       York,     NY     10007


              Dear      Mr.     McDonnell:


                            Employees            who      have        transferred          from      the      uniformed            service      of    the    New    York       City
              Department           of Correction             to the    Fire     Department           shall    be treated        in the       same     manner     as if they     had
              transferred         from    the uniformed               service       of the New         York      City     Police      Department            for the purpose       of

              calculating         increments           and    longevity         adjustments.



                                                                                                                        Very       truly     yours,




                                                                                                                        JAMES              F. HANLEY


             AGREED              AND     ACCEPTEDONBEHALFOFTHEUFOA



                            J   hn J.     c      onnell




             Modified    - Uniformed     Fire OfficersAssociation                                                       Term:      March     20, 2007 to March      19, 201I


                                                                                                                                                                           1800        5
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                    INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 49 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020

                    ""
                                                                                               THE         CITY              OF     NEW           YORK

                                                                    OFFICE                           OFLABORRELATIONS
                                                           40       Rector                   Street,               New            York,            NY           10006-1705
                                                                                                       http://nye.govlotr



         JAMES           F    HANLEY
         Conenesime
         MARGARET      M. CONNOR
         First Deputy Conrnissimer




             John            J. McDonnell,                President

             Uniformed                 Fire      Officers          Association
             225         Broadway,               Suite      401
             New             York,     NY        10007


             Dear            Mr.     McDonnell:


             The         parties       to the collective                  bargaining                agreement                between        the Uniformed                     Fire       Officers      Association,
             Local            854,    AFL-CIO               ("UFOA")                  and      the     City       of    New        York          agree         as follows:


              la.              The       Fire        Department                will     not         schedule             AFID-AFRD                       and        other      outside          activities            where

                               severe         weather           conditions              such         as extreme               heat       or cold          andheavy                rain     or snow           exist.     The

                               parties        will       resolve         any        problems              with         the    application                of    such         departmental              policy          in the
                               labor-management                          committee                  and    such         matters           will      not        be     subject         to the         grievance             and
                               arbitration            procedure.               In     the      event        that                  such      problems                are     not      resolved          in    the      labor-
                                                                                                                       any
                               management                 committee,                  such     scheduling                in inclement                   weather           shall      be the      same        as that       for
                               Firefighters.


             b.                Notwithstanding                     the     foregoing,               the    Fire        Department                will     not       regularly            schedule           AFID       to be
                               performed              during       more          than       one      scheduled               period       per tour,             on weekends,                 or between6               P.M.
                               and     9 A.M.


             c.                Outside          activities          in     the      morning               and     aftemoon               shall      be scheduled                   to permit           a reasonable
                               meal      period          in between.


             d.                The     Fire       Department                will        undertake                to review            and        reduce          paperwork                required           for   AFID-

                               AFRD.            The      Fire    Department                  will      advise          the     UFOA          ofthe            process        ofsuch          review         and permit
                               the UFOA               to participate                therein.         Such         process          and      the results              thereof         shall     not     be subject              to

                               Step      IV     of the       Grievance                Procedure.




             Modified          - Uniformed Fire Otlicers                 Association                                                                           March
                                                                                                                                                 Temt                       20. 2007 to March                I , 2     1
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                      INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 50 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




           2.        The    UFOA           may     utilize    its   Civil   Legal    Representation          Fund          for     the    purpose    of   providing
                     another        form    of benefit       to the membership          than    that   currently       in effect,          subject   to the written

                     agreement         of the      parties    as to the     nature    of such     benefit.




                                                                                                         Very      truly         yours,




                                                                                                         JAMES             F. HANLEY


           AGREED          AND       ACCEPTED                ON BEHALF              OF THE      UFOA




           BY:                                ,
                     J hn      Mc            ell




          Modified   - Umformed      Fire Otricers Association                                                                                            19. 201I
                                                                                                         Term:     March          20, 2007 to March


                                                                                                                                                              18005
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 51 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020

                                                                                    THE         CITY       OF      NEW        YORK


                                                            OFFICE                         OF        LABOR                RELATIONS
                                                    40       Rector                Street,           New          York,        NY         10006-1              705
                                                                                             http://nye.gov/ott



       JAMES       F. HANLEY
       Conrmssimer
       MARGARET      M. COMVOR
       First Deputy Conrmssmer




            John      J. McDonnell,              President
            Uniformed             Fire   Officers           Association
           225     Broadway,             Suite      401
            New       York.        NY    10007


            Dear      Mr.     McDonnell:


                         It is the intent           of the         City     to use its best            efforts     to secure         private         room     accommodations          in a
           hospital         for    employees             injured          in the    line     of duty.      This     Section      shall         not    be subject     to the grievance
           procedure.




                                                                                                                              Very      truly        yours,




                                                                                                                              JAMES             F. HANLEY


           AGREED                 AND     ACCEPTED                    ON BEHALF                    OF THE          UFOA



           BY:                                      ./
                        .1 hn J. 1 c             onnell




           Modified    - Umformed         Fire Officers       Association                         47                      Term:        March         20, 2007 to March     19, 201I
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                        INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 52 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020


                                                                   FIRE     DEPARTMENT.            CITY     OF     NEW     YORK




                                                                   LOCAL85: WTERNATKWALASSNOFRRERGmERS.AFwo




                               225             BRO       AD       WAY           NEW          YOR    K,      NY       10007               SUITE            401
                        TEL:            (212)         293-9300              FAX:                292-1560              EMAIL:
                                                                                     (212)                                           WWW.UFOA.ORG




             June     8, 2009


             Commissioner                     James      F. Hanley

             Office      of     Labor          Relations

             40     Rector       Street

             New      York,           New       York       10006



             Dear      Commissioner                     Hanley:



             This     letter     will         confirm       our    mutual     understanding        that    as a matter         of past   practice       Fire    Officers

             have     taken          fifteen      minutes         before    their   tours    to exchange         information       between          ingoing     and

             outgoing          officers.




             Very      truly         yours,



                               ./¼        C


             John         McDonnell




                                                       NEW YORK STATE AFL-CIO
                  NEW YORK CITY CENTRAL LABOR COUNCIL AFL-CIO •
                                                                MARITIME PORT COUNCll OF GREATER NEW YORK & VICINITY
                  UNION LABEL & SERVICE FRADES COUNCIL OF GREATER NEW                                                                                                      .   515
                                                                        YORK & LONG ISLAND • NATIONAL SAFETY COUNCIL




                                                                                                                                                              18005
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 53 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020


                                                                                       THE      CITY          OF      NEW         YORK

                                                                OFFICEOFLABORRELATIONS
                                                         40      Rector            Street,                 New       York,         NY           10006-1705
                                                                                             http://nye.gov/otr



          JAMES       F. HANLEY
          Correntssitmer
          MARGARET      M. CONNOR
          First Deputy Correnisstimer




               John       J. McDonnell,                President

               Uniformed             Fire     Officers          Association
               225       Broadway,           Suite       401
               New        York,      New        York          10007


               Dear       Mr.     McDonnell:


                            The      City     and       the    UFOA         recognize          pursuant           to Administrative                Code      section       12-127        the City
               is obligated           to pay       for    the    cost       of line     of duty        prescription             drugs     for    UFOA           members.           The      parties
               further       recognize           that     a significant               number          of    UFOA          members          have      utilized       the     UFOA          Family
               Protection          Plan      to pay       for    reimbursement                 of these          prescription           drugs      without       cost     to the    City.         The
               UFOA          agrees         to waive           any    and    all   claims       retroactively              and    prospectively              against       the   City       for    the
               reimbursement                 of the cost         ofline        of duty       injury        prescription          drugs      incurred         in outpatient          treatment.



                                                                                                                                  Very     truly      yours,




                                                                                                                                  JAMES            F. HANLEY


               AGREED              AND        ACCEPTEDONBEHALFOFTHEUFOA



                BY:                                       ..

                            J      n J.     M        < nnell




              Modified      - Umfinmed          Fire Officers Association                                                        Term:
                                                                                                      45                                   March       20, 2007 to March            19. 201I



                                                                                                                                                                                     1800                5
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                  INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 54 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020

                                                                                     THE          CITY           OF        NEW        YORK

                                                                 OFRCE                     OF            LABOR                      RELATIONS
                                                        40       Rector            Street,               New          York,            NY        10006-1705
                                                                                              http://nye.gov/olr



       JAMES        F. HANLEY
       Conrnisstater
       MARGARET             M. COMVOR
       First Depity     C<menissuarer




            John       J. McDonnell,                  President
            Uniformed               Fire     Officers           Association
            225       Broadway,             Suite       401
            New        York,        New       York         10007


            Dear       Mr.     McDonnell:


                            The     City      shall      grant     additional          release          time     to six       UFOA          Executive          Board       members         by way
            ofreleasing             them       from       all scheduled            night       tours      ofduty           (6x9).       Such      additional          release     time    shall     be
            governed           by     Executive              Order     75,      ("EO       75")         except        insofar        as the      UFOA          has     funded     the     ongoing
            costs      of    such          additional            release      time      for       the     term        of    this     Agreement              and      thereafter     out     of    the

            settlement            costs      of this      collective          bargaining           agreement               and      therefore       section        4(1)   ofEO      75 shall      not

            apply      to this       additional              release       time.



                                                                                                                                     Very       truly     yours,




                                                                                                                                     JAMES              F. HANLEY


            AGREEDAND                         ACCEPTEDONBEHALFOFTHEUFOA



                                                                   C
            BY:                                         , /VT
                         John        J.       c         nnell




           Modified     - Uniformed           Fire Oflicers Association                             49                              Term:     March       20, 2007 to March          19, 2011


                                                                                                                                                                                             1800        5
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                 INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 55 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020


                                                                                THECITY              OFNEW              YORK

                                                             OFFICEOFLABORRELATIONS
                                                     40       Rector          Street,           New          York,       NY           10006-1705
                                                                                        http://nyc.govlo1r



          JAMES        F. HANLEY
          Cmranissitmtr
          MARGARET      M. COMVM
          First Deputy Consnissi oner




               John     J. McDonnell,               President
               Uniformed            Fire   Officers          Association

               225     Broadway,           Suite      401
               New      York,       New York              10007


               Dear     Mr.     McDonnell


                           The      parties       shall     establish       a committee         including        the   First     Deputy          Commissioner           of the Fire
               Department           or his/her        representative,           a representative             of UFOA           and     a representative          of the Office      of
               Labor     Relations            to address           issues   of paperwork           reduction.          The     Committee                may   include    others     on
               whom       the    parties       may        agree.



                                                                                                                        Very         truly     yours,




                                                                                                                       JAMES                 F. HANLEY


               AGREED            AND          ACCEPTED                  ON BEHALF             OF THE          UFOA



               BY:                                   . /V/
                              ohn    J.       c    onnell




              Mmhfied     - Umformed          Fire Officers Association                       50                       Term:     March         20, 2007 to March        19. 201 I

                                                                                                                                                                          1   8     0    0   5
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                           INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 56 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020

            ''"
                                                                           THE          CITY      OF           NEW       YORK

                                                         OFFICE                OF           LABOR                    RELATIONS
                                                 40       Rector          Street,           New            York,         NY      10006-1       705
                                                                                    http://nyc.govioft


       JAMES       F. HANLEY
       Conrnissimer
       MARGARET      M. CONNOR
       First Deputy Conrnissimer




            John      J. McDonnell,             President
            Uniformed           Fire    Officers         Association
            225    Broadway,            Suite      401
            New       York,     N.Y.       10007


            Dear      Mr.     McDonnell:


                        The      City      reaffirms         its     commitment            to    the      concept        of   parity   which   it    defines     as   basic
            maximum            salary    among           uniformed       employees.




                                                                                          Very         truly    yours,




                                                                                    /     James          F. Hanley




           Modified    - Umfonned       Fire Officers      Association                                               Term:     March   20, 2007 to March       19. 201I


                                                                                                                                                                      1
                                                                                                                                                                          8n   n
                                                                                                                                                                                   5
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                  INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 57 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020


                                                                                       THECITY                    OF          NEW        YORK

                                                                 OFFICE                      OF             LABOR                       RELATIONS
                                                        40       Rector              Street,                New           York,          NY         10006-1705
                                                                                               http://nye.gov/olt



         JAMES        F. HANLEY
          Cemrnisseme
          MARGARET      M. CONNOR
          First Deputs Conrmssitmer




              John       J. McDonneU,               President
               Uniformed            Fire     Officers          Association

               225    Broadway,             Suite        401
               New       York,      N.Y.        10007




               Dear      Mr.     McDonnell:


                           This       is to     confirm              that    the     parties         will    jointly          support           legislation       to allow          active     Tier      it
              employees            covered          by    this       agreement              to purchase               Tier     I benefits          at their     expense           through      payroll
              deductions.


                           This        agreement               is     subject          to      the      parties           agreeing          upon          the    costs       of     these      benefit
              improvements.                 The     cost       of these            benefit      improvements                      and    any      additional        health        insurance       costs
              will    be borne           entirely        by    the     participating             employees                without         any      cost    to the    City.


                           A pension            labor         management               committee               will      be established               to agree      upon      the details        of the
              proposed           legislation         and       its    attendant         costs.



                                                                                                        Very          truly    yours,




                                                                                                            ames        F. Hanley


              AGREED              AND          ACCEPTED                     ON BEHALF                   OF THE                UFOA




              BY:
                           J     hn J.     M         nnell




              Modified     - Umformed          Fire Officers Association                                                                Tenn:     March       20, 2007 to March             19 2011

                                                                                                                                                                                             1800
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 58 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020



          mte          e                   OFFICE                          OFLABORRELATIONS
                                                                       40 Rector      Street,    New   York,     NX.     10006-1705
                                                                                                 nyc-gov/olt



         ROBERT W. LINN                                                                                                                MAYRA E. BELL
         Commissioner                                                                                                                  General Counset
         RENEE CAMPION                                                                                                                 GEORGETTE       GESTELY
         First Deputy Con;ñi:55¼vrier                                                                                                  Director, Employee Benefits Program
         CLAIRE  LEVITT
         Deputy Commissioner
          Health Care Cost Management




            James       Lemonda,         President
            Uniformed           Fire    Officers         Association
                                            6th
             125    Maiden       Lane,             Floor
            New      York,      NY      10038


            Re:    UFOA        Agreement               covering     the   period          from   March    20,     201     1, to March              19, 2018


            Dear     Mr.      Lemonda:


            The     parties     agree     to the        extensics      of the      fire    salvage     program         to all     ladder      companies       citywide.




                                                                                                                  Very          rul        ours,




                                                                                                                  Robert          W.   Linn




            AGREEDANDACCEPTE                                      ONBEHALFOFTHEUFOA



            BY:
                        Jame             mon       a




            Uniformed      Fire Officers Association                                                              Term:    March 20, 2011 to March 19, 2018



                                                                                                                                                                          18005
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                         INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 59 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020


                                                                                         THE        CITY         OF        NEW         YORK

                                                                  OFFICEOFLABORRELATIONS
                                                        40         Rector              Street,             New          York,           NY           10006-1              705
                                                                                                 http://nye.gov/olt



       JAMES        F. HANLEY
        Cemenessimer
       MARGARET      M. CONNOR
       First Depies Conrnisstmer




            John       J. McDonnell
            President
            Uniformed               Fire        Officers         Association
            225     Broadway,               Suite          401
            New        York,        New          York        10007


            Dear       Mr.      McDonnell:


                          Effective              September                1, 2007,        there      shall       be an assignment                     differential            payable        over         three

            years      (four      steps) to Lieutenants,                         Captains,           and       Battalion         Chiefs,         assigned            or long      term       detailed         to
                               assignments"
            "special                             in the                     following             companies:                 HAZ-MAT,                 HAZ-MAT                  Battalion,           Rescue

            Companies,                  SOC        (Rescue)               Battalion,         Squads             and     HAZ-TECH                     Engine          Companies.                  Covering
            officers         assigned            to SOC           are included             in the      special          assignment.


                         The        four        step    plan       will      include        rate     increases           to base        salary        of:


                                                   •        3% upon            assignment;
                                                   •        6% upon           completion              of one          year     of assignment;
                                                   •        9% upon           completion              of two          years     of assignment;                 and
                                                   •        12%        upon      completion               of    three        years     of     assignment              (with      the     exception            of
                                                            Battalion          Chiefs       who       shall       receive        10.84%).



                         Notwithstanding                         the    foregoing          paragraph,             members             assigned          or long         term      detailed         prior      to
               September                1, 2007            to the      above          "special       assignments",                   including          covering          officers          assigned          to

               SOC,       shall         be slotted           in at the appropriate                   level       based        upon      years        of service         in these         units      in their
               current         title.



                         Deputy             Chiefs           assigned            or      long      term         detailed         to     the      SOC          (Rescue)           and        HAZ-MAT
               Operations               shall      receive          an annualized                differential           of $2,500             upon      assignment              to these         units.




           ½×iified-Umformed                    Fire Offteers Association                                                              Term:     March        20, 2007 to March              19, 201I


                                                                                                                                                                                                          1   8    0   0
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 60 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




                           The     parties    will   convene      a labor-management              meeting        to discuss      implementation           of this
                                 assignment,"
                "special                             as well     as to discuss     the    potential       inclusion      of other     units   in this
                program.




                           If the    above     conforms        to your   understanding,          please      execute     the    signature     line   below.




                                                                                                Sincerely,




                                                                                                James        F. Hanley
                                                                                                Commissioner




              AGREED             ANDACCEPTEDONBEHALFOFTHEUFOA



              By:
                    o       J.   M         nnell,    President     UFOA




             Modified   - Umformed        Fire Officers Association                                          Tenn:    March    20. 2007 to March        19, 2011
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                       INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 61 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020

                  "
                                                                                    THE       CITY       OF      NEW             YORK


                                                               OFFICEOFLABORRELATIONS
                                                        40     Rector           Street,             New         York         ,    NY       10006-1         705
                                                                                           http://nye.gov/olt



       JAMES          F. HANLEY
       Conrnissime
       MARGARET          M. CO]WVCR
       First lkputy     Conrnisstmer




            John       J. McDonnell
             President

             Uniformed               Fire    Officers         Association

            225       Broadway,              Suite      401
            New        York,         New        York        10007


            Dear       Mr.         McDonnell:


                            The      parties      acknowledge               that,    from      time     to time,       the       headcount       at the    Fire   Department
            varies.         The       parties        agree     to convene           at the    union's       request,             a Labor      Management          committee
            which          shall     include         representative(s)              from      the     Mayor's      Office           of   Labor    Relations       to discuss
            changes           in the        headcount          and   its impact,           if any,     on   UFOA         members.




                                                                                                                Very    truly        yours,




                                                                                                                James        F. Hanley
                                                                                                                Commissioner




            AGREED                 AND ACCEPTED                      ON BEHALF                   OF THE           UFOA




            By:
                  J    h      J. Me                  ell,    President       UFOA




           Modified        -Uniformed          Fire Omcers       Assocanon                                                               March                           19, 201I
                                                                                                                             Term:               20, 2007 to March

                                                                                                                                                                                    1   8   n   o   5
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                      INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 62 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020


                                                                                              THE        CITY        OF         NEW          YORK


                                                                  OFFICE                         OFLABORRELATIONS
                                                         40           Rector             Street,              New           York,            NY        10006-1              705
                                                                                                      http://nyc.gov/oir



          JAMES      F. HANLEY
          Conemsäœtr
          MARGARET      M. CONNOR
          First Depury Cememsämer




              John      J. McDonnell
              President
              Uniformed               Fire     Officers          Association
              225      Broadway,               Suite      401
              New       York,         New       York           10007


              Dear       Mr.    McDonnell:


                            Policies           and      procedures               for     Extra         Departmental               Employment               (EDE)          as described             in

              PARD          12-67       will      be modified                  to waive           the     requirements               for     EDE       except       as noted          herein.           EDE
              remains          prohibited              while      members                are on medical                  leave      and      light     duty;     however,         EDE           may      be

              permissible             while       on light             duty      if approved              by the         Fire    Commissioner                   or his    designee.             EDE      will

              remain        prohibited            as per         PA/ID               12-67      for     Conflicts          of    Interest.       and     as noted         currently        in PA/ID
              12-67        Section           1.8 and       1.10.            In addition,              EDE       must       not    interfere          or conflict         with   the      regular
              departmental              duties          or with         availability              for     overtime          or emergency                duty.       Existing          procedures              for
              approval          of    EDE        for     those         who       will        continue        to be subject              to such         requirements            will      remain         as
              per    PA/ID           12-67.          Lastly,          the     Fire      Commissioner                 reserves          the    right     to deny          or revoke        permission
              for    any    specific           occupation               or place          of employment                    notwithstanding                 regulations          and      orders.




                            If the      above          conforms               to your         understanding,                please         execute        the     signature       line     below.



                                                                                                                            Sincerely


                                                                                                                           fames           F. Hanley

                                                                                                                     /     Commissioner


              AGREED             AND           ACCEPTED                       ON BEHALF                     OF THE               UFOA




                                     n J. McD                  ell,     Presiilent




             Mmhfied       - Umformed           Fire Officers Associanon                                                                   Tenn:      March      20, 2007 to March              19, 201I


                                                                                                                                                                                                   1     8      0   0   5
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                    INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 63 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020


                                                                                THE        CITY       OF      NEW            YORK

                                                            OFFICE                  OF          LABOR                       RELATIONS
                                                    40       Rector           Street,           New          York,            NY       10006-1705
                                                                                        http://nyc.gov/olt



       JAMES         F. HANLEY
       Conrnissmer
       MARGARET      M. CONNCR
       Fim   Deputy Conrnissimer




             John       J. McDonnell
              President

              Uniformed           Fire    Officers          Association
             225     Broadway,            Suite      401
             New        York,     New      York       10007


             Dear       Mr.     McDonnell:


                          At     the    request      of     the    Union,     the   Fire     Department              will     convene        a labor
             management                meeting       to discuss         the   issues       related     to acemal             and    disposition        of compensatory

             time,      which      will    include          representative(s)             of the     NYC        Mayor's            Office    of Labor      Relations.




                                                                                                             Sincerely,




                                                                                                             James          F. Hanley
                                                                                                             Commissioner




             AGREEDAND                     ACCEPTEDONBEHALFOFTHEUFOA




                          J     hn J. i    c      onnell,         President




             Modified     - Unifbnned      Fire Officers Association                                                        Tenn:    March    20, 2007 to March         19, 2011


                                                                                                                                                                             1     8   0   0   5
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 64 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020


                                                                                THE       CITY       OF      NEW YORK

                                                            OFFICEOFLABORRELATIONS
                                                        40       Rector         Street,           New      York,            NY       10006-1705
                                                                                      http://nyc.gov/olr


        ROBERT     W. LINN
        Commhriomr




            May      5, 20I4


            Harry      Nespoli

            Chair,       Municipal           Labor          Committee
            125 Barclay           Street
            New York,            NY      10007



            Dear      Mr.     Nespoli:

                                                     parties'
            This     is to confirm            the                   mutual       understanding             concerning             the following          issues:


        -   1.           Unless       otherwise
                                           agreed to by the parties,      the Welfare     Fund contribution      will remain
            constant         for the length
                                       of the successor       unit agreements,    including   the  $65    funded   from the
            Stabilization    Fund pursuant     to the 2005 Health      Benefits  Agreement      between      the City of New
            York     and the Municipal   Labor     Committee.


            2.           Effective           July     1, 2014,        the Stabilization           Fund       shall convey    $1 Billion to the City of New
            York      to be used         to support             wage      increases        and other        economic    items for the current  round   of
            collective     bargaining                (for      the period     up to and including  fiscal year 2018).   Up to an additional
            total    amount    of S150               million       will    be available over the four year period   from the Stabilization
            Fund      for the welfare                            the allocation
                                                    funds,                                of which        shall     be determined             by the parties.   Thereafter,
            $ 60 million          per    year        will      be available       from      the    Stabilization             Fund       for the welfare    funds,  the
            allocation         of which         shall        be determined            by the parties.


            3.           If the parties             decide       to engage       in a centralized            purchase            of Prescription          Drugs,    and
            savings         and efficiencies                are identified        therefrom,         there        shall     not be any       reduction       in welfare    fund
            contributions.


            4.           There       shall     be a joint          committee          formed       that    will      engage          in a process      to select    an
            independent           healthcare            actuary,          and   any   other     mutually           agreed        upon     additional      outside    expertise,
            to develop         an accounting                 system        to measure         and calculate               savings.




                                                                                                                                                                                  1   8   0   0
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                     INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 65 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




           5.          The MLC                 agrees         to generate             cumulative             healthcare               savings         of S3.4       billion         over     the
          course      of Fiscal           Years         2015         through          2018,         said    savings          to be exclusive                   of the monies               referenced
          in Paragraph              2 above            and     generated              in the individual                  fiscal       years      as follows:              (i) S400         million         in
          Fiscal     Year       2015;          (ii)    $700         million       in Fiscal           Year        2016;       (iii)     $1 billion           in Fiscal           Year      2017;        (iv)
          $1.3     billion      in Fiscal             Year       2018;         and     (v)    for    every         fiscal     year      thereafter,            the savings               on a
          citywide         basis     in health            care       costs      shall        continue         on a recurring                  basis.      At     the conclusion                   of Fiscal
          Year      2018,       the parties             shall       calculate          the savings             realized           during         the prior         four-year             period.        In
          the event          that   the MLC               has generated                 more        than      $3.4       billion        in cumulative               healthcare              savings

          during   the four-year    period, as determined     by the jointly   selected    healthcare                                                                    actuary,         up to the
          first $365 million     of such additional   savings   shall be credited     proportionately                                                                      to each         union      as a
          one-time        lump          sum       pensionable                 bonus          gafumat         for     its members.                 Should          the union              desire      to use
          these      funds for other                  purposes,            the parties           shall      negetiate             in good        faith       to attempt            to agree          on an
          appropriate           alternative              use. Any             additional            savings         generated            for     the four-year                  period      beyond           the
          first    $365       million          will     be shared           equally   with the City                         and the MLC                for     the same            purposes          and
          subject      to the same                procedure              as the first $365 million.                          Additional            savings          beyond           $1.3     billion           in
          FY 2018            that   carry        over        into     FY       2019      shall       be subject             to negotiations               between               the parties.


          6.           The       following    initiatives are among                                  those       that       the MLC            and the City               could      consider           in
          their    joint      efforts    to meet the aforemwioral                                        annual          and four-year            cumulative                    savings      figures:
          minimum             premium,                self-insurance,                dependent             eligibility            verification           audits,         the capping              of the
          HIP      HMO rate,             the capping                 of the Senior               Care      rate,     the equalization                    formula,          marketing              plans,
          Medicare           Advantage,                 and      the more            effective         delivery           of health           care.




          7.           Dispute           Resolution


                               a.       In the event                of any dispute    under this agreement,                                     the parties             shall     meet      and confer
                                        in an attempt                 to resolve  the dispute.  If the parties                                   cannot         resolve           the dispute,          such
                                        dispute          shall       be referred             to Arbi1rator               Martin        F. Scheinman                 for     resolution.
                               b.       Such          dispute        shall     be resolved               within          90 days.
                               c.       The       arbitrator      shall have                  the authority              to impose             interim         relief      that     is consistent
                                                         parties'
                                        with      the                intent.
                               d.       'Ihe     arbitrator            shall     have      the authority    to meet                      with      the parties             at such         times      as the
                                        arbitrator            determines              is appropriate     to enforce                      the terms             of this      agreement.
                               e.       If the parties               are unable              to agree        on the independent                       health       care           described
                                                                                                                                                                        actuarf
                                        above,          the arbitrator               shall     select       the impartial               health        care      actuary   to be retained    by
                                        the parties.
                               f.       The       parties        shall        share     the costs           for the arbitrator                  and the         actuary           the arbitrator
                                        selects.




                                                                                                             2




                                                                                                                                                                                                                     18005
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                      INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                10   1:20-cv-05441-KPF Document 10-11 Filed 07/17/20 Page 66 of NYSCEF:
                                                                      RECEIVED  66      07/14/2020




                      If the above        accords     with    your   understanding       and    agreement,   kindly   execute   the signature
           line   provided.




                     Sincerely,




                      Robert      W.   Linn
                     Commissioner




           Agreed     and Accepted            on behalf      of the Municipal        Labor     Committee




           BY:

                     Harry     Nespoli,       Chair




                                                                                 3




                                                                                                                                                18nn5
